 

Exhibit 10.17

 

LLC PURCHASE AGREEMENT

 

by and between

 

AQUASOURCE, INC.

 

and

 

FUDD & DUDD ACQUISITION LLC

 

Dated as of March 14, 2003



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

  

PURCHASE AND SALE OF MEMBERSHIP INTERESTS

  

1

    

Section 1.1

  

Sale and Transfer of Membership Interests.

  

1

    

Section 1.2

  

The Purchase Price.

  

1

    

Section 1.3

  

Purchase Price Adjustment.

  

2

    

Section 1.4

  

Accounts Receivable and Accounts Payable.

  

3

ARTICLE II

  

THE CLOSING

  

3

    

Section 2.1

  

Closing.

  

3

    

Section 2.2

  

Closing Transactions.

  

3

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES OF THE SELLER

  

3

    

Section 3.1

  

Organization and Qualification.

  

4

    

Section 3.2

  

Subsidiaries.

  

4

    

Section 3.3

  

Ownership and Possession of Membership Interests; Capitalization.

  

5

    

Section 3.4

  

Authority; Non-Contravention; Statutory Approvals; Compliance.

  

5

    

Section 3.5

  

Financial Statements.

  

7

    

Section 3.6

  

Absence of Certain Changes or Events.

  

7

    

Section 3.7

  

Litigation.

  

7

    

Section 3.8

  

Tax Matters.

  

7

    

Section 3.9

  

Employee Benefits; ERISA.

  

8

    

Section 3.10

  

Labor and Employee Relations.

  

9

    

Section 3.11

  

Environmental Matters.

  

10

    

Section 3.12

  

No Breaches or Defaults.

  

11

    

Section 3.13

  

Insurance.

  

11

    

Section 3.14

  

Brokers or Finders.

  

11

    

Section 3.15

  

Real Property.

  

11

    

Section 3.16

  

Title to Assets.

  

12

    

Section 3.17

  

Limitation on Representations and Warranties.

  

12

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF THE BUYER

  

12

    

Section 4.1

  

Organization and Qualification.

  

12

    

Section 4.2

  

Authority; Non-Contravention; Statutory Approvals; Compliance.

  

12

    

Section 4.3

  

Litigation.

  

14

    

Section 4.4

  

Investigation by the Buyer; the Seller’s Liability.

  

14

    

Section 4.5

  

Acquisition of Membership Interests for Investment; Ability to Evaluate and Bear
Risk.

  

15

    

Section 4.6

  

Financing.

  

15

    

Section 4.7

  

Brokers or Finders.

  

15

    

Section 4.8

  

Hundley Lease.

  

15

ARTICLE V

  

CONDUCT OF BUSINESS PENDING THE CLOSING

  

15

    

Section 5.1

  

Covenants of the Seller.

  

15

    

Section 5.2

  

Covenants of the Buyer.

  

17

 

i



--------------------------------------------------------------------------------

   

Section 5.3

 

Covenants of Bussell and Mueller.

  

18

ARTICLE VI

 

ADDITIONAL AGREEMENTS

  

18

   

Section 6.1

 

Access to Company Information.

  

18

   

Section 6.2

 

Regulatory Matters.

  

19

   

Section 6.3

 

Consents.

  

19

   

Section 6.4

 

Reserved.

  

19

   

Section 6.5

 

Public Announcements.

  

19

   

Section 6.6

 

Workforce Matters.

  

20

   

Section 6.7

 

Employee Company Plans.

  

21

   

Section 6.8

 

Tax Treatment; Allocation of Consideration.

  

22

   

Section 6.9

 

Tax Indemnity and Tax Returns.

  

23

   

Section 6.10

 

Transfer Taxes.

  

25

   

Section 6.11

 

Financial Information.

  

25

   

Section 6.12

 

Transition Services.

  

25

   

Section 6.13

 

Update of Seller Disclosure Schedule.

  

26

   

Section 6.14

 

AquaSource Name.

  

26

   

Section 6.15

 

Integrated Assets.

  

26

   

Section 6.16

 

Excluded Assets.

  

27

   

Section 6.17

 

Further Assurances.

  

27

   

Section 6.18

 

Sole-Source.

  

27

   

Section 6.19

 

Work in Progress.

  

28

   

Section 6.20

 

Post-Closing Earn-Out.

  

28

ARTICLE VII

 

CONDITIONS

  

29

   

Section 7.1

 

Conditions to Each Party’s Obligation to Effect the Closing.

  

29

   

Section 7.2

 

Conditions to Obligation of the Buyer to Effect the Closing.

  

29

   

Section 7.3

 

Conditions to Obligation of the Seller to Effect the Closing.

  

30

ARTICLE VIII

 

TERMINATION

  

31

   

Section 8.1

 

Termination.

  

31

   

Section 8.2

 

Effect of Termination.

  

32

ARTICLE IX

 

INDEMNIFICATION

  

32

   

Section 9.1

 

Indemnification Obligations.

  

32

   

Section 9.2

 

Certain Definitions.

  

33

   

Section 9.3

 

Limitations on Indemnification.

  

33

   

Section 9.4

 

Defense of Claims.

  

36

   

Section 9.5

 

Control of Pending Litigation.

  

38

ARTICLE X

 

GENERAL PROVISIONS

  

38

   

Section 10.1

 

Survival of Obligations.

  

38

   

Section 10.2

 

Amendment and Modification.

  

39

   

Section 10.3

 

Extension; Waiver.

  

39

   

Section 10.4

 

Expenses.

  

39

   

Section 10.5

 

Notices.

  

39

   

Section 10.6

 

Entire Agreement; No Third Party Beneficiaries.

  

40

   

Section 10.7

 

Severability.

  

40

   

Section 10.8

 

Governing Law.

  

41

   

Section 10.9

 

Venue.

  

41

 

ii



--------------------------------------------------------------------------------

   

Section 10.10

 

Waiver of Jury Trial and Certain Damages.

  

41

   

Section 10.11

 

Assignment

  

41

   

Section 10.12

 

Interpretation

  

41

   

Section 10.13

 

No Specific Enforcement.

  

41

   

Section 10.14

 

Counterparts; Effect.

  

42

 

iii



--------------------------------------------------------------------------------

 

INDEX OF PRINCIPAL TERMS

 

Term

--------------------------------------------------------------------------------

  

Page

--------------------------------------------------------------------------------

Adjustment Schedule

  

22

Affected Employees

  

19

Agreement

  

1

Allocation Dispute Notice

  

22

Allocation Revision Notice

  

22

Allocation Schedule

  

22

Audit

  

24

Brittmoore Sublease

  

25

Business Employees

  

8

Business Plan

  

15

Bussell

  

1

Buyer

  

1

Buyer Disclosure Schedule

  

12

Buyer Indemnifiable Loss

  

31

Buyer Indemnified Liabilities

  

32

Buyer Indemnitee

  

31

Buyer Material Adverse Effect

  

12

Buyer Required Consents

  

13

Buyer Required Statutory Approvals

  

13

Buyer Subsidiary

  

12

Closing

  

3

Closing Date

  

3

COBRA

  

20

Code

  

8

Company

  

1

Company Financial Statements

  

7

Company Material Adverse Effect

  

4

Company Plans

  

8

Company Subsidiary

  

5

Confidentiality Agreement

  

19

Construction I

  

1

Construction II

  

1

Construction, LP

  

1

Contracts

  

11

December 31, 2002 Balance Sheet

  

7

Deficiency

  

2

Direct Claim

  

36

DQE

  

6

Earn-Out Payment

  

27

Encumbrances

  

3

Environmental Laws

  

10

 

iv



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

  

Page

--------------------------------------------------------------------------------

ERISA

  

8

ERISA Affiliate

  

8

Estimated Purchase Price Adjustment

  

2

Excess

  

2

Exchange Act

  

6

Excluded Assets

  

26

Final Allocation Schedule

  

22

Final Closing Statement

  

2

Final Order

  

28

Governmental Authority

  

6

Hazardous Substances

  

10

Hundley Claims

  

32

Hundley Lease

  

15

Indemnifiable Loss

  

32

Indemnity Basket

  

33

Indemnity Cap

  

33

Indemnity Period

  

32

Initial Termination Date

  

30

Integrated Assets

  

26

Membership Interests

  

1

Mueller

  

1

Permitted Encumbrances

  

3

Purchase Price

  

1

Real Property

  

11

Representatives

  

14

SEC

  

6

Securities Act

  

3

Seller

  

1

Seller Disclosure Schedule

  

4

Seller Indemnifiable Loss

  

32

Seller Indemnified Liabilities

  

32

Seller Indemnitee

  

32

Seller Required Consents

  

6

Seller Required Statutory Approvals

  

6

Seller SEC Reports

  

6

Straddle Period

  

23

Subsidiary

  

4

Tax

  

8

Tax Claim

  

23

Tax Return

  

8

Third Party Claim

  

35

Violation

  

5

WARN Act

  

19

 

v



--------------------------------------------------------------------------------

 

LLC PURCHASE AGREEMENT

 

This LLC Purchase Agreement, dated as of March 14, 2003 (this “Agreement”), is
entered into by and between AquaSource, Inc., a Delaware corporation (the
“Seller”), and Fudd & Dudd Acquisition LLC, a Texas limited liability company
(the “Buyer”).

 

WHEREAS, the Seller owns all of the issued and outstanding membership interest
(the “Membership Interests”) of AquaUtility Construction I, LLC, a Delaware
limited liability company (“Construction I”);

 

WHEREAS, Construction I and its Subsidiaries (as defined in Section 3.2),
AquaUtility Construction II, LLC, a Delaware limited liability company
(“Construction II”), and AquaUtility Construction, LP, a Texas limited
partnership (“Construction, LP”) are collectively referred to in this Agreement
as the “Company”;

 

WHEREAS, the principal shareholders of the Buyer are Tommy C. Bussell
(“Bussell”) and Todd Mueller (“Mueller”); and

 

WHEREAS, each of the Boards of Directors of the Buyer and the Seller has
approved, and deems it advisable and in the best interests of its respective
shareholders to consummate, the acquisition of the Company by the Buyer, which
acquisition is to be effected by the purchase of all the Membership Interests by
the Buyer upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF MEMBERSHIP INTERESTS

 

Section 1.1 Sale and Transfer of Membership Interests. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 2.1),
the Seller agrees to sell, convey, assign, transfer and deliver to the Buyer,
and the Buyer agrees to purchase and accept from the Seller, all of the Seller’s
rights, title and interest in and to the Membership Interests.

 

Section 1.2 The Purchase Price. Subject to the terms and conditions of this
Agreement, on the Closing Date, in consideration of the aforesaid sale,
conveyance, assignment, transfer and delivery to the Buyer of the Membership
Interests, the Buyer shall pay to the Seller an amount of dollars equal to Seven
Million, Ninety-One Thousand, Fifty-Nine Dollars ($7,091,059) (as adjusted, the
“Purchase Price”) payable, at the Closing, as follows, Four Million Dollars
($4,000,000) payable in the form of a promissory note made by the Buyer payable
to the Seller that is guaranteed by a personal guaranty executed and delivered
by each of Bussell and his wife, each in the respective form attached hereto as
Exhibit 1.2, and the balance payable in cash.

 

1



--------------------------------------------------------------------------------

 

Section 1.3 Purchase Price Adjustment.

 

(a) The parties acknowledge that the Purchase Price of $7,091,059 set forth in
Section 1.2 hereof reflects the sum of $2,446,521 and the aggregate value, as of
December 31, 2002, of the Company’s (i) inventory (ii) accounts receivable,
(iii) work in progress, (iv) net amount of prepayments and payables, and (v)
outstanding long-term notes receivables (lease purchase notes) (items (i)
through (v), collectively, the “Purchase Price Components”), with the value of
each Purchase Price Component determined as contemplated by Exhibit 1.3 attached
hereto. The parties agree that at the Closing, the Purchase Price of $7,091,059
shall be adjusted by an amount of dollars, positive or negative, as the case may
be, to reflect the difference between $7,091,059 and the sum of $2,446,521 and
the aggregate value, as of the Closing Date, of the Company’s Purchase Price
Components, with the value of each Purchase Price Component determined as
contemplated by Exhibit 1.3 attached hereto (the net amount of any such
adjustment, the “Purchase Price Adjustment”). At least ten (10) calendar days
prior to the Closing Date, the Seller shall prepare and deliver to the Buyer in
good faith its estimate of the Purchase Price Adjustment, if any, (the
“Estimated Purchase Price Adjustment”) showing the adjustments contemplated by
this Section 1.3 for the Buyer’s review and comment. At the Closing, the
Purchase Price shall be adjusted to reflect the Estimated Purchase Price
Adjustment, subject to further adjustment post-Closing as contemplated by
Section 1.3(b).

 

(b) Within thirty (30) calendar days following the Closing Date, the Seller
shall prepare and deliver to the Buyer in good faith a final closing statement
setting forth the Purchase Price Adjustment in accordance with this Section 1.3
(the “Final Closing Statement”). Within thirty (30) calendar days following the
Buyer’s receipt of the Final Closing Statement, the Buyer may object in good
faith to the Purchase Price Adjustment (as reflected on the Final Closing
Statement) in writing. In the event of any such objection, the Buyer and the
Seller shall attempt to resolve their differences by negotiation. If such
Parties are unable to do so within thirty (30) calendar days following Seller’s
receipt of the Buyer’s objection, the Seller and the Buyer shall appoint a
nationally recognized accounting firm mutually acceptable to each of the Seller
and the Buyer, which shall, at the Seller’s and the Buyer’s joint expense,
review the Final Closing Statement and determine the Purchase Price Adjustment,
if any, within thirty (30) calendar days of such appointment. The Seller and the
Buyer agree to cooperate with such accounting firm and provide it with such
information as it reasonably requests to enable it to make such determination.
The finding of such accounting firm shall be binding on the Parties hereto. Upon
determination by agreement of the Seller and the Buyer or by binding
determination of said accounting firm of the Purchase Price Adjustment, (i) if
the Purchase Price Adjustment exceeds the Estimated Purchase Price Adjustment
(such excess amount, the “Deficiency”), the Buyer shall pay to the Seller the
Deficiency, or (ii) if the Estimated Purchase Price Adjustment exceeds the
Purchase Price Adjustment (such excess amount, the “Excess”), the Seller shall
pay to the Buyer the Excess. Any portion of any Deficiency or Excess owed
hereunder shall be paid to the Party or Parties owed the same by the Party or
Parties owing the same by wire transfer in immediately available funds to an
account designated by the Party or Parties owed the same no later than five (5)
business days following the determination by agreement of the Seller and the
Buyer or by binding determination of said accounting firm of the Purchase Price
Adjustment, and such payment shall be accompanied by an additional payment of
interest, calculated with a 4% annual interest rate from the date of Closing to
the date of payment

 

2



--------------------------------------------------------------------------------

 

under this provision.

 

Section 1.4 Accounts Receivable and Accounts Payable. Immediately prior to the
Closing, the parties shall calculate the aggregate amount of any accounts
payable owed by the Company or any Company Subsidiary (as defined in Section
3.2) to the Seller as of the Closing Date and the aggregate amount of any
accounts receivable owed by the Seller to the Company or any Company Subsidiary
as of the Closing Date and shall subtract from the amount of such accounts
payable the amount of such accounts receivable. If the difference is positive,
the Buyer shall, at the Closing, pay to the Seller, in addition to the Purchase
Price, an amount of dollars equal to such difference. If, however, the
difference is negative, the Seller shall, at the Closing, pay to the Buyer an
amount of dollars equal to such difference. At the Closing, upon the
satisfaction of the obligations of the parties set forth in this Section 1.4,
the parties agree that all obligations of the Seller and the Company in respect
of such accounts payable and accounts receivable shall be fully satisfied.

 

ARTICLE II

THE CLOSING

 

Section 2.1 Closing. The consummation of the sale and transfer of the Membership
Interests by the Seller to the Buyer (the “Closing”) shall take place at the
Houston, Texas offices of Skadden, Arps, Slate, Meagher & Flom LLP at 10:00
a.m., local time, on the fifth business day immediately following the date on
which the last of the conditions set forth in Article VIII hereof is fulfilled
or waived, or at such other time, date and place as the Seller and the Buyer
shall mutually agree (the “Closing Date”). The parties shall use commercially
reasonable efforts to effect the Closing on or before April 1, 2003.

 

Section 2.2 Closing Transactions. At the Closing:

 

(a) The Seller shall deliver to the Buyer (i) free and clear of any liens,
claims, security interests and other encumbrances of any nature whatsoever
(collectively, “Encumbrances”), except for those Encumbrances arising under the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities laws and those Encumbrances created by this Agreement or the
Buyer (collectively, Permitted Encumbrances”), certificates representing the
Membership Interests, each such certificate to be duly and validly endorsed in
favor of the Buyer or accompanied by a separate instrument of assignment
sufficient to vest in the Buyer good title to the Membership Interests and (ii)
such other documents or payments as are required to be delivered or made by the
Seller to the Buyer pursuant hereto;

 

(b) The Buyer shall deliver to the Seller (i) the Purchase Price, as adjusted as
contemplated by Section 1.3 hereof, by promissory note and wire transfer in
immediately available funds to an account designated by the Seller prior to
Closing, as contemplated by Section 1.2 and (ii) such other documents or
payments as are required to be delivered or made by the Buyer to the Seller
pursuant hereto.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

3



--------------------------------------------------------------------------------

 

The Seller represents and warrants to the Buyer as follows, provided, however,
that notwithstanding any other provision of this Agreement to the contrary, the
Seller makes no representations or warranties with respect to any of the
Excluded Assets (as defined in Section 6.16) and all representations and
warranties of the Seller contained herein expressly exclude such Excluded Assets
and shall not be read or deemed to be a representation or warranty regarding any
Excluded Asset, consequently, as used in this Article III, the terms “Company”,
“Company Subsidiary” and “Company Subsidiaries” shall not be read or deemed to
include the Excluded Assets.

 

Section 3.1 Organization and Qualification. Except as set forth in Section 3.1
of the schedule delivered by the Seller to the Buyer on the date hereof and
attached to this Agreement (the “Seller Disclosure Schedule”), (a) the Seller is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and (b) the Company and each Company Subsidiary is a limited
liability company, limited partnership or corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, has all requisite power and authority to own,
lease and operate its assets and properties to the extent owned, leased and
operated and to carry on its business as it is now being conducted and is duly
qualified to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its assets and properties makes such
qualification necessary. As used in this Agreement, the term “Company Material
Adverse Effect” shall mean any adverse effect on the business, assets, financial
condition or results of operations of the Company and the Company Subsidiaries
(as defined in Section 3.2), taken as a whole that exceeds $100,000, in the
aggregate; provided, however, that the term “Company Material Adverse Effect”
shall not include (i) any such effect resulting from any change in law, rule, or
regulation of any Governmental Authority (as defined in Section 3.4(c)) that
applies generally to similarly situated Persons (as defined below), (ii) effects
relating to or resulting from general changes in the industries in which the
Company and the Company Subsidiaries operate its or their assets or conduct its
or their businesses, (iii) changes or effects that are taken into consideration
in calculating the Purchase Price Adjustment, (iv) changes or effects of which
Bussell or Mueller had knowledge on or prior to the date of this Agreement, or
(v) insured casualties so long as insurance proceeds received in respect of the
same remain with the Company. As used in this Agreement, the term “knowledge”
when referring to the knowledge of the Seller shall mean the actual knowledge,
after reasonable inquiry of employees who are reasonably likely to have the
relevant information, of an executive officer of the Seller, and the term
“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, joint venture, trust, association or
entity of any kind.

 

Section 3.2 Subsidiaries. Section 3.2 of the Seller Disclosure Schedule sets
forth a complete list, as of the date hereof, of all of the Company Subsidiaries
and their respective jurisdictions of incorporation or organization. Except as
set forth in Section 3.2 of the Seller Disclosure Schedule, all of the issued
and outstanding capital stock of each Company Subsidiary are owned, directly or
indirectly, by the Company free and clear of any Encumbrances, except for
Permitted Encumbrances. As used in this Agreement, the term “Subsidiary” of a
Person shall mean any corporation or other entity (including partnerships and
other business associations) of which at least a majority of the voting power
represented by the outstanding capital stock or other voting securities or
interests having voting power under ordinary circumstances to elect

 

4



--------------------------------------------------------------------------------

directors or similar members of the governing body of such corporation or entity
(or, if there are no such voting interests, 50% or more of the equity interests
in such corporation or entity) shall at the time be held, directly or
indirectly, by such Person. The term “Company Subsidiary” shall mean a
Subsidiary of Construction, LP.

 

Section 3.3 Ownership and Possession of Membership Interests; Capitalization. As
of the date hereof, (i) the Seller owns beneficially and of record all of the
Membership Interests of Construction I free and clear of any Encumbrances,
except for Permitted Encumbrances; (ii) Construction I owns beneficially and of
record all of the membership interests of Construction II free and clear of any
Encumbrances, except for Permitted Encumbrances; and (iii) Construction I and
Construction II, collectively, own beneficially and of record all of the
partnership interests of Construction, LP free and clear of any Encumbrances,
except for Permitted Encumbrances. Other than as set forth in the immediately
preceding sentence, there are no member, partner or equity interests in the
Company outstanding. There are no options, warrants, calls, rights, commitments
or agreements of any character to which the Seller, the Company or any Company
Subsidiary is a party or by which it is bound obligating the Seller, the Company
or any Company Subsidiary to issue, deliver or sell, or cause to be issued,
delivered or sold, additional membership, partnership or equity interests of the
Company or any Company Subsidiary or obligating the Seller or the Company to
grant, extend or enter into any such option, warrant, call, right, commitment or
agreement.

 

Section 3.4 Authority; Non-Contravention; Statutory Approvals; Compliance.

 

(a) Authority. The Seller has all requisite corporate power and authority to
enter into this Agreement and, subject to the receipt of the applicable Seller
Required Statutory Approvals (as defined in Section 3.4(c)) and the applicable
Seller Required Consents (as defined in Section 3.4(b)), to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by the Seller of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Seller. No vote of, or consent by, the holders of any class or series of stock
issued by the Seller is necessary to authorize the execution and delivery by the
Seller of this Agreement or the consummation by it of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller and, assuming the due authorization, execution and delivery hereof by the
Buyer, constitutes the valid and binding obligation of the Seller enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(b) Non-Contravention. Except as set forth in Section 3.4(b)(i) of the Seller
Disclosure Schedule, the execution and delivery of this Agreement by the Seller
does not, and the consummation of the transactions contemplated hereby will not,
violate or result in a material breach of any provision of, constitute a
material default (with or without notice or lapse of time or both) under, result
in the termination or modification of, accelerate the performance required by,
result in a right of termination, cancellation or acceleration of any obligation
or the loss of a material benefit under, or result in the creation of any
material Encumbrance, except for Permitted Encumbrances, upon any of the
properties or assets of the Company or any Company Subsidiary (any such
violation, breach, default, right of termination, modification, cancellation or

 

5



--------------------------------------------------------------------------------

acceleration, loss or creation, is referred to herein as a “Violation” with
respect to the Seller, the Company and any Company Subsidiary, and such term
when used in Article V has a correlative meaning with respect to the Buyer and
the Buyer Subsidiaries) pursuant to any provisions of (i) the articles of
incorporation, by-laws or similar governing documents of the Seller, the Company
or any Company Subsidiary, (ii) subject to obtaining the Seller Required
Statutory Approvals, any statute, law, ordinance, rule, regulation, judgment,
decree, order, injunction, writ, permit or license of any Governmental Authority
applicable to the Seller, the Company or any Company Subsidiary or any of their
respective properties or assets, or (iii) subject to obtaining the third-party
consents set forth in Section 3.4(b)(iii) of the Seller Disclosure Schedule (the
“Seller Required Consents”), any material note, bond, mortgage, indenture, deed
of trust, license, franchise, permit, concession, contract, lease or other
instrument, obligation or agreement of any kind to which the Seller, the Company
or any Company Subsidiary is a party or by which they or any of their respective
properties or assets may be bound or affected, except in the case of clause (ii)
or (iii) for any such Violation which is not reasonably likely to prevent,
materially delay or materially impair the Seller’s ability to consummate the
transactions contemplated by this Agreement.

 

(c) Statutory Approvals. Except as described in Section 3.4(c) of the Seller
Disclosure Schedule (the “Seller Required Statutory Approvals”), no declaration,
filing or registration with, or notice to or authorization, consent or approval
of, any court, federal, state, local or foreign governmental or regulatory body
(including a national securities exchange or other self-regulatory body) or
authority (each, a “Governmental Authority”) is necessary for the execution and
delivery of this Agreement by the Seller or the consummation by the Seller of
the transactions contemplated hereby (it being understood that references in
this Agreement to “obtaining” such Seller Required Statutory Approvals shall
mean making such declarations, filings or registrations; giving such notices;
obtaining such authorizations, consents or approvals; and having such waiting
periods expire as are necessary to avoid a violation of law).

 

(d) Compliance. Except as set forth in Section 3.4(d)(i), Section 3.7, Section
3.10 or Section 3.11 of the Seller Disclosure Schedule, neither the Company nor
any Company Subsidiary is in violation of or has been given notice of or is
currently being charged with any violation of, or to the knowledge of the Seller
is under investigation with respect to any violation of, any law, statute,
order, rule, regulation, ordinance or judgment of any Governmental Authority.
Except as set forth in Section 3.4(d)(ii) or Section 3.12 of the Seller
Disclosure Schedule, or as disclosed in the Seller SEC Reports (as defined
below) filed prior to the date hereof, the Company and each Company Subsidiary
have all material permits, licenses, franchises and other governmental
authorizations, consents and approvals necessary to conduct their businesses as
presently conducted. Except as set forth in Section 3.4(d)(iii) of the Seller
Disclosure Schedule, neither the Company nor any Company Subsidiary is in breach
or violation of any term or provision of their respective articles of
incorporation or by-laws. As used in this Agreement, the “Seller SEC Reports”
shall mean each report, schedule, registration statement and definitive proxy
statement filed with the Securities and Exchange Commission (the “SEC”) by the
Seller’s parent, DQE, Inc., a Pennsylvania corporation (“DQE”), since December
31, 1999, pursuant to the requirements of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

6



--------------------------------------------------------------------------------

 

Section 3.5 Financial Statements. True and complete copies of the Company
Financial Statements (as defined below) are set forth in Section 3.5 of the
Seller Disclosure Schedule. The Company Financial Statements have been prepared
from, are in accordance with, and accurately reflect the books and records of
the Company and the Company Subsidiaries, comply in all material respects with
applicable accounting requirements, have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the period involved (except as may be stated in the notes thereto) and fairly
present the consolidated financial position and the consolidated results of
operations and cash flows (and changes in financial position, if any) of the
Company and the Company Subsidiaries as of the time and for the period referred
to therein. To the Seller’s knowledge, as of the dates of the statements of
assets, liabilities and shareholders’ equity included in the Company Financial
Statements, the Company has no liabilities or obligations of any nature
whatsoever which are not fully reflected or reserved against in such Company
Financial Statements or which were not incurred in the ordinary course
consistent with past practice and are, therefore, not required by generally
accepted accounting principles to be so reflected or reserved against in such
Company Financial Statements. As used in this Agreement, the term “Company
Financial Statements” shall mean the consolidated balance sheet of the Company
as at December 31, 2002 (the “December 31, 2002 Balance Sheet”), together with
the consolidated statements of income, shareholders’ equity and cash flows for
the period then ended.

 

Section 3.6 Absence of Certain Changes or Events. Except as set forth in Section
3.6 of the Seller Disclosure Schedule, since December 31, 2002, the Company and
each Company Subsidiary has conducted its business only in the ordinary course
of business consistent with past practice and there has not been any development
or combination of developments affecting the Company or any Company Subsidiary,
of which the Seller has knowledge.

 

Section 3.7 Litigation. Except as set forth in Section 3.7, Section 3.8, Section
3.9(i), Section 3.10 or Section 3.11 of the Seller Disclosure Schedule, (a)
there are no claims, suits, actions or proceedings before any court,
governmental department, commission, agency, instrumentality or authority or any
arbitrator pending or, to the knowledge of the Seller, threatened, nor are
there, to the knowledge of the Seller, any investigations or reviews by any
court, governmental department, commission, agency, instrumentality or authority
or any arbitrator pending or threatened against, relating to or affecting the
Company or any Company Subsidiary, and (b) there are no judgments, decrees,
injunctions, rules or orders of any court, governmental department, commission,
agency, instrumentality or authority or any arbitrator applicable to the Company
or any Company Subsidiary.

 

Section 3.8 Tax Matters. (a) Except as set forth in Section 3.8(a) of the Seller
Disclosure Schedule: (i) the Company and each Company Subsidiary has timely
filed (or has had filed on its behalf) with appropriate taxing authorities all
Tax Returns (as defined in Section 3.8(b)) required to be filed by it on or
prior to the date hereof, such Tax Returns are correct, complete and accurate in
all material respects, and all Taxes (as defined in Section 3.8(b)) shown as due
on such Tax Returns have been paid; (ii) all Tax withholding and deposit
requirements imposed on or with respect to the Company and each Company
Subsidiary (including any withholding with respect to wages or other amounts
paid to employees) have been satisfied in

 

7



--------------------------------------------------------------------------------

full in all material respects; (iii) there are no liens for Taxes upon any
property or assets of the Company or any Company Subsidiary, except for liens
for Taxes not yet due and payable; (iv) there are no outstanding requests,
agreements, consents or waivers to extend the statutory period of limitations
applicable to the assessment or collection of any Taxes or deficiencies against
the Company or any Company Subsidiary; (v) neither the Company nor any Company
Subsidiary has been a member of any affiliated group filing a consolidated
federal income Tax Return (other than a group the common parent of which is the
Seller or DQE); and (vi) the Company and each Company Subsidiary has qualified
as, and been treated as, an entity disregarded as separate from its owner for
federal and state income tax purposes at all times since the date of its
formation.

 

(b) As used in this Agreement: (i) the term “Tax” includes all federal, state,
local and foreign income, profits, franchise, gross receipts, environmental,
customs duty, capital stock, severance, stamp, payroll, sales, employment,
unemployment, disability, use, property, withholding, excise, production, value
added, occupancy and other taxes, duties or assessments of any nature
whatsoever, together with all interest, penalties and additions imposed with
respect thereto; and (ii) the term “Tax Return” includes all returns and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) required to be supplied to a Tax authority relating to
Taxes.

 

Section 3.9 Employee Benefits; ERISA. (a) Company Plans. Section 3.9(a) of the
Seller Disclosure Schedule contains a list of each employee benefit plan,
program, agreement or arrangement (including without limitation any employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), in each case, that is
sponsored, maintained or contributed to or required to be contributed to by the
Company, any Company Subsidiary, the Seller, DQE or by any trade or business,
whether or not incorporated (an “ERISA Affiliate”), that together with the
Company, any Company Subsidiary, the Seller or DQE would be deemed a “single
employer” within the meaning of Section 4001(b) of ERISA, or to which the
Company, any Company Subsidiary, the Seller, DQE or an ERISA Affiliate is a
party, for the benefit of any employee or former employee of the Seller or any
affiliate of the Seller whose employment is (in the case of current employees)
or was (in the case of former employees) principally attributable to the
businesses carried on by or in respect of the Company or any Company Subsidiary
(such individuals, the “Business Employees,” and such plans, programs,
agreements or arrangements, collectively, the “Company Plans”).

 

(b) Deliveries. With respect to each Company Plan, the Seller has heretofore
delivered or made available to the Buyer true and complete copies of (i) such
Company Plan and any amendments thereto; (ii) if such Company Plan is funded
through a trust or any third party funding vehicle, a copy of the trust or other
funding agreement; and (iii) the most recent determination letter received from
the Internal Revenue Service with respect to each such Company Plan intended to
qualify under Section 401 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(c) Absence of Liability. Except as set forth in Section 3.9(c) of the Seller
Disclosure Schedule, no liability under Title IV of ERISA has been incurred by
the Company or any ERISA Affiliate with respect to a Company Plan that has not
been satisfied in

 

8



--------------------------------------------------------------------------------

full, and, to the knowledge of the Seller, no condition exists that presents a
material risk to the Company of incurring any such liability, other than
liability for premiums due the Pension Benefit Guaranty Corporation (which
premiums have been paid when due).

 

(d) Multiemployer Plan. Except as set forth in Section 3.9(d) of the Seller
Disclosure Schedule, no Company Plan is a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, nor is any Company Plan a plan described in Section
4063(a) of ERISA.

 

(e) No Violations. Except as set forth in Section 3.9(e) of the Seller
Disclosure Schedule, each Company Plan has been operated and administered in all
material respects in accordance with its terms and applicable law, including
without limitation ERISA and the Code.

 

(f) Section 401(a) Qualification. Each Company Plan intended to be “qualified”
within the meaning of Section 401(a) of the Code has received or timely applied
for a determination letter from the Internal Revenue Service to the effect that
it is so qualified.

 

(g) Post-Employment Benefits. Except as set forth in Section 3.9(g) of the
Seller Disclosure Schedule, no Company Plan provides medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for Business
Employees for periods extending beyond their respective dates of retirement or
other termination of service, other than (i) coverage mandated by applicable
law, (ii) death benefits under any “pension plan,” or (iii) benefits the full
cost of which is borne by the Business Employee (or his beneficiary).

 

(h) Effect of Change of Control. Except as set forth in Section 3.9(h) of the
Seller Disclosure Schedule, the consummation of the transactions contemplated by
this Agreement will not (i) entitle any Business Employee to severance pay,
unemployment compensation or any other payment, except as expressly provided in
this Agreement, or (ii) accelerate the time of payment or vesting, or increase
the amount of compensation due any such Business Employee.

 

(i) Claims. Except as set forth in Section 3.9(i) of the Seller Disclosure
Schedule, there are no pending, or to the knowledge of the Seller threatened,
claims by or on behalf of any Company Plan, by any Business Employee or Business
Employee beneficiary covered under any such Company Plan, or otherwise involving
any such Company Plan (other than routine claims for benefits).

 

Section 3.10 Labor and Employee Relations. As of the date hereof, except as
disclosed in Section 3.10 of the Seller Disclosure Schedule, neither the Company
nor any Company Subsidiary is a party to any collective bargaining agreement or
other labor agreement with any union or labor organization. Except as disclosed
in Section 3.10 of the Seller Disclosure Schedule, (i) there is no strike,
lockout, slowdown or work stoppage pending or, to the knowledge of the Seller,
threatened against or involving the Company or any Company Subsidiary, and (ii)
there is no proceeding, claim, suit, action or governmental investigation
pending or, to the knowledge of the Seller, threatened in respect of which any
director, officer, employee or agent of the Company or any Company Subsidiary is
or may be entitled to claim

 

9



--------------------------------------------------------------------------------

 

indemnification from the Company or any Company Subsidiary pursuant to its
articles of incorporation, by-laws or any

indemnification agreement. At the Closing, the Company shall deliver to the
Buyer copies of the personnel files for each Affected Employee who is hired by
the Buyer.

 

(a) Environmental Matters. Except as set forth in Section 3.11 of the Seller
Disclosure Schedule:

 

(i) The Company and each Company Subsidiary are, and since January 1, 2000 have
been, in compliance with all applicable Environmental Laws (as defined in
Section 3.11(b)(i)), including, but not limited to, possessing all permits and
other governmental authorizations required for their operations under applicable
Environmental Laws.

 

(ii) (A) There is no pending or, to the knowledge of the Seller, threatened
written claim, lawsuit, or administrative proceeding against the Company or any
Company Subsidiary under or pursuant to any Environmental Law; (B) neither the
Company nor any Company Subsidiary is subject to any administrative or judicial
consent order or decree in connection with any Environmental Laws or the release
of Hazardous Substances (as defined in Section 3.11(b)(ii)); and (C) neither the
Company nor any Company Subsidiary has received written notice from any Person,
including but not limited to any Governmental Authority, alleging that the
Company or any Company Subsidiary is in violation or potentially in violation of
any applicable Environmental Law or otherwise may be liable under any applicable
Environmental Law.

 

(iii) With respect to the real property that was formerly or is currently owned
or leased by the Company or any Company Subsidiary, there have been no spills or
discharges of Hazardous Substances on or underneath any of such real property in
violation of any applicable Environmental Law.

 

(b) For purposes of this Agreement:

 

(i) “Environmental Laws” shall mean all federal, state and local laws,
regulations, rules and ordinances relating to pollution or protection of the
environment, including, without limitation, laws relating to releases or
threatened releases of Hazardous Substances into the environment (including,
without limitation, ambient air, surface water, groundwater, land, surface and
subsurface strata). Such laws include the common law to the extent relating to
injuries caused by the release or presence of Hazardous Substances.

 

(ii) “Hazardous Substances” shall mean any chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “hazardous constituents”, “restricted hazardous
materials”, “extremely hazardous substances”, “toxic substances”,
“contaminants”, “pollutants”, “toxic pollutants”,

 

10



--------------------------------------------------------------------------------

or words of similar meaning and regulatory effect under any applicable
Environmental Law including, without limitation, petroleum and asbestos.

 

(c) The representations and warranties set forth in this Section 3.11 are the
sole and exclusive representations and warranties relating to environmental
matters made by the Seller in this Agreement.

 

Section 3.11 No Breaches or Defaults. Except as disclosed on Section 3.7 or
Section 3.12 of the Seller Disclosure Schedule, neither the Company nor any
Company Subsidiary is in breach or violation of or in default in the performance
or observance of any term or provision of, and, to the knowledge of the Seller,
no event has occurred which, with the lapse of time or action by a third party,
could result in a default by the Company or any Company Subsidiary under, nor,
to the knowledge of the Seller, is any third party in breach or default in any
material respect under, any Contract (as defined below), except, in any such
case, for such breaches and defaults as to which requisite waivers or consents
have been or will be obtained prior to the Closing Date. The term “Contracts”
means all written notes, bonds, mortgages, indentures, deeds of trust, licenses,
franchises, permits, contracts, leases or other instruments, obligations or
agreements of any kind to which the Company or any Company Subsidiary is a party
or by which the Company’s or any Company Subsidiary’s properties or assets may
be bound, provided, however, that for purposes of this Section 3.12, Contracts
shall not include Company Plans or any agreement with any Governmental Authority
regarding compliance with Environmental Laws.

 

Section 3.12 Insurance. Section 3.13 of the Seller Disclosure Schedule describes
the material fire and casualty, general liability, business interruption,
product liability, pollution and sprinkler and water damage insurance policies
maintained by the Seller or DQE on behalf of the Company and each Company
Subsidiary as well as a description of any self-insurance arrangement by or
affecting the Company or any Company Subsidiary, including any reserves
thereunder. All of such policies are in full force and effect, all premiums with
respect thereto are currently paid and neither the Seller nor DQE has received
any notice of cancellation or termination with respect to any such insurance
policy.

 

Section 3.13 Brokers or Finders. The Seller has not entered into any agreement
or arrangement entitling any agent, broker, investment banker, financial advisor
or other firm or Person to any broker’s or finder’s fee or any other commission
or similar fee in connection with any of the transactions contemplated by this
Agreement, except Lehman Brothers, whose fees and expenses will be paid by the
Seller in accordance with the Seller’s agreements with such firms.

 

Section 3.14 Real Property. Since acquiring the Real Property (as defined
below), neither the Seller nor the Company has taken any action that would
subject the Real Property to any Encumbrances, except for (i) liens for real
estate Taxes, assessments, charges or other governmental levies not yet due and
payable, and (ii) easements, rights of way and restrictions of record. Neither
the Seller, the Company nor any Company Subsidiary has received any written
notice from any Governmental Authority of any condemnation proceedings with
respect to any portion of the Real Property or any special assessment which may
affect the

 

11



--------------------------------------------------------------------------------

Real Property. The Seller has made available to the Buyer copies of the deeds
and other instruments (as recorded) by which the Real Property was acquired, and
copies of all title insurance policies, opinions, abstracts and surveys in the
possession of the Seller and relating to such Real Property. For purposes of
this Agreement, “Real Property” shall mean that certain improved parcel of real
property owned by the Company, comprising 4.2650 acres, more or less, and
located at 23710 Tomball Parkway, Tomball, Texas 77377, which property was
formerly owned by Bussell and/or an affiliate of Bussell.

 

Section 3.15 Title to Assets. Except for Real Property and for personal property
leased by the Company, the Company and each Company Subsidiary has good and
marketable title to its assets. Except as disclosed on Section 3.16 of the
Seller Disclosure Schedule, such assets are not subject to any Encumbrances
other than (i) liens for Taxes not yet due and payable or being contested in
good faith by appropriate proceedings, and (ii) statutory liens not yet
delinquent.

 

Section 3.16 Limitation on Representations and Warranties. Except for the
representations and warranties contained in this Article III, neither the Seller
nor any other Person or entity acting on behalf of the Seller makes any
representation or warranty, express or implied, concerning the Membership
Interests or the business, assets, or liabilities of the Company and the Company
Subsidiaries or any other matter. In addition, notwithstanding any other
provision of this Agreement to the contrary, the Seller makes no representations
or warranties with respect to any of the Excluded Assets.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

Section 4.1 Organization and Qualification. Except as set forth in Section 4.1
of the schedule delivered by the Buyer to the Seller on the date hereof and
attached to this Agreement (the “Buyer Disclosure Schedule”) the Buyer and each
of the Buyer Subsidiaries (as defined below) is a corporation or other entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has all requisite power and
authority to own, lease and operate its assets and properties to the extent
owned, leased and operated and to carry on its business as it is now being
conducted and is duly qualified to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its assets and properties
makes such qualification necessary. As used in this Agreement, the term “Buyer
Material Adverse Effect” shall mean any material adverse effect on the business,
assets, financial condition or results of operations of the Buyer; provided,
however, that any such effect resulting from any change in law, rule, or
regulation of any Governmental Authority that applies generally to similarly
situated Persons shall not be included in the term “Buyer Material Adverse
Effect.” The term “Buyer Subsidiary” shall mean a Subsidiary of the Buyer.

 

Section 4.2 Authority; Non-Contravention; Statutory Approvals; Compliance.

 

(a) Authority. The Buyer has all requisite corporate power and authority

 

12



--------------------------------------------------------------------------------

 

to enter into this Agreement and, subject to the receipt of the applicable Buyer
Required Statutory Approvals (as defined in Section 4.2(c)) and applicable Buyer
Required Consents (as defined in Section 4.2(b)), to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by the Buyer of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Buyer. No vote
of, or consent by, the holders of any class or series of stock issued by the
Buyer is necessary to authorize the execution and delivery by the Buyer of this
Agreement or the consummation by it of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Buyer and, assuming
the due authorization, execution and delivery hereof by the Seller, constitutes
the valid and binding obligation of the Buyer enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b) Non-Contravention. Except as set forth in Section 4.2(b)(i) of the Buyer
Disclosure Schedule, the execution and delivery of this Agreement by the Buyer
does not, and the consummation of the transactions contemplated hereby will not,
result in a Violation pursuant to any provisions of (i) the certificate of
incorporation, by-laws or similar governing documents of the Buyer or any of the
Buyer Subsidiaries, (ii) subject to obtaining the Buyer Required Statutory
Approvals, any statute, law, ordinance, rule, regulation, judgment, decree,
order, injunction, writ, permit or license of any Governmental Authority
applicable to the Buyer or any of the Buyer Subsidiaries or any of their
respective properties or assets, or (iii) subject to obtaining the third-party
consents set forth in Section 4.2(b)(iii) of the Buyer Disclosure Schedule (the
“Buyer Required Consents”), any material note, bond, mortgage, indenture, deed
of trust, license, franchise, permit, concession, contract, lease or other
instrument, obligation or agreement of any kind to which the Buyer or any of the
Buyer Subsidiaries is a party or by which they or any of their respective
properties or assets may be bound or affected.

 

(c) Statutory Approvals. Except as described in Section 4.2(c) of the Buyer
Disclosure Schedule (the “Buyer Required Statutory Approvals”), no declaration,
filing or registration with, or notice to or authorization, consent or approval
of, any Governmental Authority is necessary for the execution and delivery of
this Agreement by the Buyer or the consummation by the Buyer of the transactions
contemplated hereby (it being understood that references in this Agreement to
“obtaining” such Buyer Required Statutory Approvals shall mean making such
declarations, filings or registrations; giving such notices; obtaining such
authorizations, consents or approvals; and having such waiting periods expire as
are necessary to avoid a violation of law).

 

(d) Compliance. Except as set forth in Section 4.2(d)(i) or Section 4.3 of the
Buyer Disclosure Schedule, neither the Buyer nor any of the Buyer Subsidiaries
is under investigation with respect to any violation of, or has been given
notice of or been charged with any violation of, any law, statute, order, rule,
regulation, ordinance or judgment of any Governmental Authority. Except as set
forth in Section 4.2(d)(ii) of the Buyer Disclosure Schedule, the Buyer and the
Buyer Subsidiaries have all permits, licenses, franchises and other governmental
authorizations, consents and approvals necessary to conduct their businesses as
presently conducted. Except as set forth in Section 4.2(d)(iii) of the Buyer
Disclosure Schedule,

 

13



--------------------------------------------------------------------------------

 

neither the Buyer nor any Buyer Subsidiary is in breach or violation of or in
default in the performance or observance of any term or provision of, and no
event has occurred which, with lapse of time or action by a third party, could
result in a default by the Buyer or any Buyer Subsidiary under (i) their
respective certificates of incorporation or by-laws or (ii) any contract,
commitment, agreement, indenture, mortgage, loan agreement, note, lease, bond,
license, approval or other instrument to which they are a party or by which the
Buyer or any Buyer Subsidiary is bound or to which any of their property is
subject.

 

Section 4.3 Litigation. There are no claims, suits, actions or proceedings by
any court, governmental department, commission, agency, instrumentality or
authority or any arbitrator, pending or, to the knowledge of the Buyer,
threatened, nor are there, to the knowledge of the Buyer, any investigations or
reviews by any court, governmental department, commission, agency,
instrumentality or authority or any arbitrator pending or threatened against,
relating to or affecting the Buyer or any Buyer Subsidiary. There are no
judgments, decrees, injunctions, rules or orders of any court, governmental
department, commission, agency, instrumentality or authority or any arbitrator
applicable to the Buyer or any Buyer Subsidiaries.

 

Section 4.4 Investigation by the Buyer; the Seller’s Liability. The Buyer has
conducted its own independent investigation, review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition, software, technology and prospects of the Company and the Company
Subsidiaries, which investigation, review and analysis was done by the Buyer and
its affiliates and, to the extent the Buyer deemed appropriate, by the officers,
directors, employees, accountants, counsel, investment bankers, financial
advisors and other representatives (collectively, “Representatives”) of Buyer.
The Buyer acknowledges that it and its Representatives have been provided
adequate access to the personnel, properties, premises and records of the
Company and the Company Subsidiaries for such purpose. In entering into this
Agreement, the Buyer acknowledges that it has relied solely upon the
aforementioned investigation, review and analysis and not on any factual
representations of the Seller or the Seller’s Representatives (except the
specific representations and warranties of the Seller set forth in Article III
of this Agreement), and the Buyer:

 

(a) acknowledges that none of the Seller, the Company, the Company Subsidiaries
or any of their respective directors, officers, shareholders, employees,
affiliates, controlling Persons, agents, advisors or Representatives makes or
has made any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information (including in materials
furnished in the Seller’s data room, in presentations by the Seller’s
management, on site visits or otherwise) provided or made available to the Buyer
or its directors, officers, employees, affiliates, controlling Persons, agents
or Representatives, and

 

(b) agrees, to the fullest extent permitted by law, that none of the Seller, the
Company, the Company Subsidiaries or any of their respective directors,
officers, employees, shareholders, affiliates, controlling Persons, agents,
advisors or Representatives shall have any liability or responsibility
whatsoever to the Buyer or its directors, officers, employees, affiliates,
controlling Persons, agents or Representatives on any basis (including in
contract or tort, under federal or state securities laws or otherwise) based
upon any information provided or made available, or statements made (including
in materials furnished in the Seller’s data room, in

 

14



--------------------------------------------------------------------------------

 

presentations by the Seller’s management, on site visits or otherwise) to the
Buyer or its directors, officers, employees, affiliates, controlling Persons,
advisors, agents or Representatives (or any omissions therefrom), including in
respect of the specific representations and warranties of the Seller set forth
in this Agreement, except that the foregoing limitations shall not apply to the
Seller insofar as the Seller makes the specific representations and warranties
set forth in Article III of this Agreement, but always subject to the
limitations and restrictions contained in Article IX.

 

Section 4.5 Acquisition of Membership Interests for Investment; Ability to
Evaluate and Bear Risk. (a) The Buyer is acquiring the Membership Interests for
investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Membership Interests. The Buyer acknowledges that the Membership Interests
have not been registered under the Securities Act and agrees that the Membership
Interests may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of without registration under the Securities Act and any
applicable state securities laws, except pursuant to an exemption from such
registration under the Securities Act and any applicable state securities laws.

 

(b) The Buyer is able to bear the economic risk of holding the Membership
Interests for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Membership Interests.

 

Section 4.6 Financing. The Buyer has or will have available, prior to the
Closing, sufficient cash in immediately available funds to pay the Purchase
Price pursuant to Article I hereof and to consummate the transactions
contemplated hereby.

 

Section 4.7 Brokers or Finders. The Buyer has not entered into any agreement or
arrangement entitling any agent, broker, investment banker, financial advisor or
other firm or Person to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement.

 

Section 4.8 Hundley Lease. To the knowledge of the Buyer, there are, and have
been, no events or circumstances that would, would have or did result in the
Company being liable for any costs or damages pursuant to paragraph 24 of that
certain lease agreement, effective January 1, 1999, by and between Robert
Hundley and Jennye Hundley, as landlord, and the Company’s predecessor in
interest, as tenant (the “Hundley Lease”). For purposes of this Section 4.8, the
knowledge of the Buyer shall include the knowledge of Bussell and the knowledge
of Mueller.

 

 

ARTICLE V

CONDUCT OF BUSINESS PENDING THE CLOSING

 

Section 5.1 Covenants of the Seller. As used in this Section 5.1, the terms
“Company”, “Company Subsidiary” and “Company Subsidiaries”, and any reference to
their assets, shall not be read or deemed to include the Excluded Assets. After
the date hereof and

 

15



--------------------------------------------------------------------------------

 

prior to the Closing or earlier termination of this Agreement, the Seller agrees
that, except as set forth in Section 5.1 of the Seller Disclosure Schedule and
except as expressly contemplated in or permitted by (i) this Agreement, (ii) the
business plan for the Company and each Company Subsidiary in the form delivered
to the Buyer by the Seller on the date hereof (as the same may be amended from
time to time, but only to the extent that any such amendments do not result, or
are not reasonably likely to result, in a Company Material Adverse Effect, the
“Business Plan”), or (iii) to the extent the Buyer shall otherwise consent in
writing, which decision regarding consent shall be made as soon as reasonably
practical, and which consent shall not be unreasonably withheld, conditioned or
delayed:

 

(a) the business of the Company and each Company Subsidiary shall be conducted
in the ordinary and usual course in substantially the same manner as heretofore
conducted and, to the extent consistent therewith, the Company and each Company
Subsidiary shall use its respective commercially reasonable efforts to preserve
its business organization intact and maintain its existing relations and
goodwill with customers, suppliers, creditors, regulators, lessors, employees
and business associates;

 

(b) the Company shall not (i) amend its certificate of formation, operating
agreement or other operating documents; (ii) issue any new membership interests
of the Company; (iii) declare, set aside or pay any dividend payable in cash,
stock or property in respect of any Membership Interests of the Company; or (iv)
repurchase, redeem or otherwise acquire any membership interests of the Company
or any securities convertible into or exchangeable or exercisable for any
membership interests of the Company;

 

(c) neither the Company nor any Company Subsidiary shall (i) issue, sell,
pledge, dispose of or encumber any equity interests of, or securities
convertible into or exchangeable or exercisable for, or options, warrants,
calls, commitments or rights of any kind to acquire, any equity interests of the
Company or any Company Subsidiary; (ii) other than in the ordinary and usual
course of business, except for intercompany indebtedness, long-term indebtedness
incurred in connection with the refinancing of existing indebtedness either at
its maturity or at a lower cost of funds, or obtaining additional tax exempt
financing, transfer, lease, license, guarantee, sell, mortgage, pledge, dispose
of or encumber any other property or assets (including equity interests of any
Company Subsidiary) or incur or modify any material indebtedness or other
liability; or (iii) other than in the ordinary and usual course of business,
make any commitments for, make or authorize any capital expenditures (other than
(A) those contemplated by the Business Plan, (B) capital expenditures not in
excess of $500,000 aggregate incurred in connection with the repair or
replacement of facilities destroyed or damaged due to casualty or accident (to
the extent not covered by insurance), (C) as required by law or by any consent
agreement with a Governmental Authority by which the Company or any Company
Subsidiary, or its or their assets, is bound, or (D) in amounts less than
$500,000 in the aggregate in any calendar year); or (iv) other than the ordinary
and usual course of business, make any acquisition of, or investment in, assets
or stock of any other Person or entity in excess of $500,000 in the aggregate in
any calendar year;

 

(d) neither the Company nor any Company Subsidiary shall terminate, establish,
adopt, enter into, make any new grants or awards of stock-based or
membership-based

 

16



--------------------------------------------------------------------------------

 

compensation or other benefits under, amend or otherwise modify any Company Plan
or increase the salary, wage, bonus or other compensation of any directors,
officers or employees except (i) for grants or awards to directors, officers and
employees under existing Company Plans in such amounts and on such terms as are
consistent with past practice, (ii) in the normal and usual course of business
(which shall include normal periodic performance reviews and related plans and
the provision of individual Company Plans consistent with past practice for
newly hired or appointed officers and employees), or (iii) for actions necessary
to satisfy existing contractual obligations under Company Plans existing as of
the date hereof; provided, however, that the Seller shall have satisfied its
obligations with respect to the Company Plans under this provision if DQE
maintains the Company Plans in such a manner as to comply with this provision;

 

(e) the Seller, on behalf of the Company and each Company Subsidiary, shall
maintain insurance in such amounts and against such risks and losses as are
consistent with the insurance heretofore maintained by the Seller or DQE on
behalf of the Company and each Company Subsidiary; provided, however, that the
Seller shall have satisfied its obligations under this provision if DQE
maintains such insurance on behalf of the Seller;

 

(f) the Seller shall promptly provide the Buyer with copies of all filings made
by the Seller, the Company or any Company Subsidiary with, and inform the Buyer
of any communications received from, any state or federal court, administrative
agency, commission or other Governmental Authority in connection with this
Agreement and the transactions contemplated hereby; and

 

(g) the Seller shall, and shall cause the Company and each Company Subsidiary
to, use all commercially reasonable efforts to promptly obtain all of the Seller
Required Consents and the Seller Required Statutory Approvals. The Seller shall
promptly notify the Buyer of any failure or prospective failure to obtain any
such consents or approvals and, if requested by the Buyer, shall provide copies
of all of the Seller Required Consents and the Seller Required Statutory
Approvals obtained by the Seller, the Company and each Company Subsidiary to the
Buyer.

 

Section 5.2 Covenants of the Buyer. After the date hereof and prior to the
Closing Date or earlier termination of this Agreement, the Buyer agrees, as to
itself and to each of the Buyer Subsidiaries, as follows except as expressly
contemplated or permitted in this Agreement or to the extent the Seller shall
otherwise consent in writing, which decision regarding consent shall be made as
soon as reasonably practical, and which consent shall not be unreasonably
withheld, conditioned or delayed:

 

(a) the Buyer shall promptly provide the Seller with copies of all filings made
by the Buyer or any of the Buyer Subsidiaries with, and inform the Seller of any
communications received from, any state or federal court, administrative agency,
commission or other Governmental Authority in connection with this Agreement and
the transactions contemplated hereby;

 

(b) the Buyer shall, and shall cause the Buyer Subsidiaries to, use all
commercially reasonable efforts to promptly obtain all of the Buyer Required
Consents and the

 

 

17



--------------------------------------------------------------------------------

 

Buyer Required Statutory Approvals. The Buyer shall promptly notify the Seller
of any failure or prospective failure to obtain any such consents or approvals
and, if requested by the Seller, shall provide copies of all of the Buyer
Required Consents and the Buyer Required Statutory Approvals obtained by the
Buyer to the Seller; and

 

(c) the Buyer shall not, and the Buyer shall not permit any of the Buyer
Subsidiaries to, willfully take any action that would or is reasonably likely to
result in a material breach of any provision of this Agreement or in any of its
representations and warranties set forth in this Agreement being untrue on and
as of the Closing Date or to unduly delay the Closing.

 

Section 5.3 Covenants of Bussell and Mueller. The parties recognize that prior
to the Closing, Bussell and Mueller are employees of the Seller who manage the
business and operations of the Company. Prior to the Closing, Bussell and
Mueller shall, and shall cause the Company to:

 

(a) issue invoices in the ordinary course and consistent with past practice for
all completed work and work in progress performed by the Company, use all
commercially reasonable measures in the ordinary course and consistent with past
practice to collect all accounts receivable due and payable to the Company, and
promptly deliver, or place in the U.S. mail postage prepaid and addressed, to
the designated lockbox or to the Seller all checks and monies received in
respect of accounts receivable of the Company within one business day of receipt
of the same;

 

(b) not to take or authorize any action that would impair or delay the Company’s
ability to issue invoices or collect accounts receivable; and

 

(c) deliver to AquaSource Utility, Inc. and AquaSource Development Company, as
the case may be, copies of drawings, including electronic drawings and
blueprints (as appropriate), and associated material in their or the Company’s
possession in respect of all projects performed or to be performed by the
Company for AquaSource Utility, Inc. or AquaSource Development Company.

 

The parties agree that the failure of Bussell and/or Mueller to comply with the
immediately preceding sentence shall be attributable to the Buyer and that
should any such failure occur, the Buyer shall be deemed to be in breach of this
Agreement.

 

ARTICLE VI

ADDITIONAL AGREEMENTS

 

Section 6.1 Access to Company Information. Upon reasonable notice, the Seller
shall, and shall cause the Company and each Company Subsidiary to, afford to the
Representatives of the Buyer reasonable access, during normal business hours
throughout the period prior to the Closing Date, to all of the Company’s and the
Company Subsidiaries’ properties, books, contracts, commitments and records
(including, but not limited to, Tax Returns) and, during such period, the Seller
shall, and shall cause the Company and each Company Subsidiary to, furnish
promptly to the Buyer and its Representatives, (i) access to each report,
schedule and other document filed or received by the Company or any Company

 

18



--------------------------------------------------------------------------------

 

Subsidiary pursuant to the requirements of federal or state securities laws or
filed with or sent to any federal or state regulatory agency or commission and
(ii) access to all information concerning the Company or any Company Subsidiary
and its or their respective directors and officers and such other matters as may
be reasonably requested by the Buyer or its Representatives in connection with
any filings, applications or approvals required or contemplated by this
Agreement or for any other reason related to the transactions contemplated by
this Agreement; provided, however, that (i) any such access shall be granted
only in such a manner as not to interfere unreasonably with the Seller’s
business operations in respect of the Company and the Company Subsidiaries or
otherwise, (ii) upon being granted such access, the Buyer shall not interfere
with the Seller’s business operations in respect of the Company and the Company
Subsidiaries or otherwise, (iii) in granting any such access the Seller, the
Company and the Company Subsidiaries shall not be required to take any action
that would constitute a waiver of any legal privilege, including the
attorney-client privilege, the work product privilege and the self critical
investigation privilege, (iv) in granting any such access, the Seller, the
Company and the Company Subsidiaries shall not be required to provide the Buyer
with access to any information which the Seller, the Company or any Company
Subsidiary is under a legal or contractual obligation to withhold from
disclosure, and (v) in granting such access, the Seller, the Company and the
Company Subsidiaries shall not be required to provide the Buyer with access to
any information that relates exclusively to the Excluded Assets, provided that,
in all cases, the Seller shall be entitled to redact information relating to the
Excluded Assets from any information to which the Buyer is granted access. The
Buyer shall, and shall cause its Subsidiaries and Representatives to, hold in
strict confidence all documents and information concerning the Seller, the
Company or any Company Subsidiary furnished or made available to it in
connection with the transactions contemplated by this Agreement in accordance
with the Confidentiality Agreement entered into by and between DQE, Inc., on the
one hand, and Tommy C. Bussell and Todd Mueller, on the other hand, and by which
the Buyer is bound as an affiliate of Messrs. Bussell and Mueller (the
“Confidentiality Agreement”).

 

Section 6.2 Regulatory Matters. The Seller and the Buyer shall cooperate and use
all commercially reasonable efforts to promptly prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to use all commercially reasonable efforts to obtain
all necessary permits, consents, approvals and authorizations of all
Governmental Authorities necessary or advisable to obtain the Seller Required
Statutory Approvals and the Buyer Required Statutory Approvals.

 

Section 6.3 Consents. The Seller and the Buyer agree to use all commercially
reasonable efforts to obtain the Seller Required Consents and the Buyer Required
Consents, respectively, and to cooperate with each other in connection with the
foregoing.

 

Section 6.4 Reserved.

 

Section 6.5 Public Announcements. Except as may be required by law or by
obligations pursuant to any listing agreement with or rules of any national
securities exchange, the Seller and the Buyer shall consult with each other
prior to issuing any press releases or otherwise making public announcements
with respect to this Agreement and the transactions contemplated hereby.

 

19



--------------------------------------------------------------------------------

 

Section 6.6 Workforce Matters. The Buyer may, but is not obligated to, offer
employment effective as of the Closing to those employees of the Seller
identified in Section 6.6 of the Seller Disclosure Schedule (such individuals,
the “Affected Employees”). While the Seller and the Buyer do not anticipate that
there will be a sufficient number of Affected Employees who will not be hired by
the Buyer for there to be a “mass layoff’ or “plant closing” under the Worker
Adjustment and Retraining Notification Act (the “WARN Act“), the Buyer agrees to
make appropriate offers to sufficient numbers of Affected Employees such that
termination of employment by the Seller of Affected Employees not offered
employment with the Buyer will not result in a “mass layoff” or “plant closing”
under the WARN Act, except that the Buyer shall not be responsible for any
actions of the Seller prior to the date of this Agreement in terminating or
laying off its employees who are not Affected Employees. In connection with the
hiring process for Affected Employees, the Buyer shall comply with applicable
laws pertaining to labor and employment, including, without limitation, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Rehabilitation Act and
comparable state and local laws. If any Affected Employee is not hired by the
Buyer as of the Closing or if the Buyer or any Affected Employee terminates such
Affected Employee’s employment as of or after the Closing, then the Buyer shall
be responsible for any and all severance costs for all such Affected Employees,
including payments owing under those agreements, plans or arrangements listed in
Section 3.9(a) of the Seller Disclosure Schedule. As between the Seller and the
Buyer, neither the Seller nor DQE shall be obligated to provide any severance or
separation pay benefits to any Affected Employee on account of any termination
of such Affected Employee’s employment on or after the Closing Date. The Buyer
shall be responsible for providing any continuation coverage required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) in
respect of Business Employees who experience a qualifying event (within the
meaning of COBRA) after the Closing Date. To the extent required by law, the
Seller shall be responsible for providing any continuation coverage required by
COBRA in respect of Business Employees who experience a qualifying event (within
the meaning of COBRA) prior to the Closing Date or on the Closing Date as a
result of the transactions contemplated by this Agreement (provided that the
Seller shall be deemed to be in compliance with this sentence if DQE so complies
with this sentence on the Seller’s behalf). The Buyer shall be responsible and
assume all liability for all notices or payments due to any Affected Employees
who become entitled to receive notice as required under the WARN Act or any
comparable state or local law and regulations promulgated thereunder on account
of the aggregation of “employment losses” in accordance with the WARN Act or any
comparable state or local law, and all notices, payments, fines or assessments
due to any Governmental Authority, pursuant to any applicable foreign, federal,
state or local law, common law, statute, rule or regulation with respect to the
employment, discharge or layoff of employees by the Company or any of its
affiliates after the Closing Date, including the WARN Act, and any comparable
state or local law. To the extent possible, the Buyer and the Seller agree to
treat the Buyer as a “successor employer” and the Seller or one or more of its
affiliates as a “predecessor employer” within the meaning of Sections 3121(a)(1)
and 3306(b)(1) of the Code, with respect to Affected Employees, for purposes of
Taxes imposed under the United States Federal Unemployment Tax or the United
States Federal Insurance Contributions Act. The Buyer expressly agrees that (i)
from the date hereof until the first anniversary of the Closing Date, it will
not directly or indirectly solicit for employment or employ any person who is

 

20



--------------------------------------------------------------------------------

employed by the Seller on the date hereof or on the Closing Date and who is not
an Affected Employee, and (ii) from the Closing Date until the first anniversary
of the Closing Date, it will cause the Company and the Company Subsidiaries not
to directly or indirectly solicit for employment or employ any person who is
employed by the Seller on the date hereof or on the Closing Date and who is not
an Affected Employee.

 

Section 6.7 Employee Company Plans. Continued Employment; Service Credit. Except
as otherwise provided herein, the Buyer shall not assume any Company Plan, nor
shall there be any transfer of assets or liabilities of any Company Plan to any
plan, program or arrangement maintained by the Buyer or any of its affiliates.
If any Affected Employee becomes a participant in any employee benefit plan,
practice or policy of the Buyer or any of its affiliates, such Affected Employee
shall be given credit under such plan for all service prior to the Closing Date
with the Company, any of its affiliates, any ERISA Affiliate or any predecessor
employer to the extent such credit was given by the Company, any of its
affiliates, any ERISA Affiliate or any predecessor employer under a Company
Plan, and all service with the Buyer or any of its affiliates on and after the
Closing Date but prior to the time such employee becomes such a participant, for
purposes of determining eligibility, vesting, benefit accrual and for all other
purposes for which such service is either taken into account or recognized;
provided, however, such service need not be credited to the extent it would
result in a duplication of benefits, including for purposes of benefit accrual
under defined benefit plans. The Buyer shall, and shall cause its affiliates to,
(i) waive all limitations as to preexisting conditions exclusions and waiting
periods with respect to participation and coverage requirements applicable to
each Affected Employee under any welfare benefit plan in which the Affected
Employee participates on or after the Closing Date, except to the extent of
limitations or waiting periods that are already in effect with respect to the
Affected Employee as of the Closing Date and that have not been satisfied as of
the Closing Date and (ii) credit each Affected Employee for any co-payments and
deductibles paid prior to the Closing Date in satisfying any applicable
deductible or out-of-pocket requirements for the year in which the Closing Date
occurs under any welfare plan in which the Affected Employee participates on or
after the Closing Date. As of the Closing, the Company and its affiliates shall
cease to provide coverage and benefits for Affected Employees and their
dependents and beneficiaries under any benefit plan maintained by the Seller or
DQE or any of their respective affiliates, except as required by applicable law.

 

(b) Continuation of Agreements. The Buyer shall, and shall cause the Company and
each Company Subsidiary to, assume and honor, without modification, all
contracts, agreements and commitments of the Seller, the Company or any Company
Subsidiary in effect as of the date hereof that apply to any Affected Employee
or consultant of the Company or any Company Subsidiary, including specifically
those retention agreements and employment agreements identified on Section
3.9(a) of the Seller Disclosure Schedule; provided, however, that, except to the
extent otherwise provided in this Section 6.7, this undertaking is not intended
to prevent the Company or any Company Subsidiary from enforcing such contracts,
agreements, collective bargaining agreements and commitments in accordance with
their terms, including, without limitation, any reserved right to amend, modify,
suspend, revoke or terminate any such contract, agreement, or commitment, or
portion thereof.

 

21



--------------------------------------------------------------------------------

 

(c) Vacation. The parties agree that (i) no later than thirty (30) days
following the Closing, the Seller shall pay each Affected Employee for all
unused vacation allotted to such Affected Employee for calendar year 2002 that
such Affected Employee carried over to calendar year 2003 under the Seller’s
vacation policy, (ii) no later than thirty (30) days following the Closing, the
Seller shall pay each Affected Employee for any unused pre-Closing pro rata
portion of vacation hours allotted to such Affected Employee for calendar year
2003, and (iii) after the Closing, the Buyer shall, or shall cause the Company
to, provide each Affected Employee with the post-Closing pro rata portion of
vacation hours allotted to such Affected Employee for calendar year 2003. The
parties recognize and agree that on January 1, 2003 all Affected Employees were
allotted a number of hours of vacation for calendar year 2003 pursuant to the
Seller’s vacation policy and that the parties shall, with respect to each
Affected Employee (x) calculate the pre-Closing pro rata portion of vacation
hours by multiplying the total number of hours of vacation for calendar year
2003 allotted to such Affected Employee (whether or not then used) by the number
of days in calendar year 2003 preceding the Closing and then dividing the result
by 365, and (y) calculate the post-Closing pro rata portion of vacation hours by
subtracting the pre-Closing pro rata portion of vacation hours in respect of
such Affected Employee from the total number of hours of vacation for calendar
year 2003 allotted to such Affected Employee.

 

Section 6.8 Tax Treatment; Allocation of Consideration. (a) For purposes of all
Tax Returns and other applicable filings, the Buyer and the Seller will each
report the transactions contemplated hereby as a purchase and sale,
respectively, of the Membership Interests.

 

(b) Within ninety (90) calendar days after the Closing Date, the Buyer shall
deliver to the Seller a schedule (the “Allocation Schedule”) allocating the sum
of the Purchase Price and all of the liabilities of the Company and the Company
Subsidiaries among the assets of the Company and the Company Subsidiaries, in
compliance with Section 1060 of the Code and the regulations promulgated
thereunder. Within ninety (90) calendar days after the determination of the
adjustments pursuant to Section 1.3(b) of this Agreement, the Buyer shall
deliver to the Seller a schedule (the “Adjustment Schedule”) revising the
Allocation Schedule to take into account any such adjustments pursuant to
Article I of this Agreement.

 

(c) The Seller may revise any allocation set forth on the Adjustment Schedule;
provided, however, that the Seller shall notify the Buyer in writing (the
“Allocation Revision Notice”) of each revised item within thirty (30) calendar
days of the Seller’s receipt of the Adjustment Schedule. The Seller shall submit
only one Allocation Revision Notice containing all revised items. The Buyer may
dispute any revision set forth in the Allocation Revision Notice; provided,
however, that the Buyer shall notify the Seller in writing (the “Allocation
Dispute Notice”) of each disputed item, specifying the allocation in dispute and
setting forth, in reasonable detail, the basis for such dispute within thirty
(30) calendar days of the Buyer’s receipt of the Adjustment Schedule. The Buyer
shall submit only one Allocation Dispute Notice containing all disputed
allocations. In the event of such a dispute, the Seller and the Buyer shall
attempt to reconcile their differences and any resolution by them as to any
disputed allocations shall be final, binding and conclusive. If the Seller and
the Buyer are unable to reach a resolution with such effect within thirty (30)
calendar days of the receipt by the Seller of the

 

22



--------------------------------------------------------------------------------

 

Allocation Dispute Notice, the Seller and the Buyer shall submit the items
remaining in dispute for resolution to a nationally recognized accounting firm,
mutually acceptable to both the Seller and the Buyer, which shall, within thirty
(30) calendar days after submission, determine and report to the Parties upon
such remaining disputed allocations, and such report shall be final, binding and
conclusive on the Parties hereto. All costs and expenses of the nationally
recognized accounting firm relating to the disputed allocations shall be borne
equally by the Seller and the Buyer.

 

(d) Upon agreement of the Parties with respect to the Adjustment Schedule, or
the completion of a report prepared by a nationally recognized accounting firm
pursuant to Section 6.8(c) of this Agreement with respect to the Adjustment
Schedule, a schedule (the “Final Allocation Schedule”) setting forth the
allocation among the assets of the Company and the Company Subsidiaries as
specified in Section 6.8(b) and modified pursuant to Section 6.8(c) shall be
prepared by the Parties. Each of the Buyer and the Seller shall (i) timely file
with each relevant Tax authority all forms and Tax Returns required to be filed
in connection with the allocation set forth in the Final Allocation Schedule
(including Internal Revenue Service Form 8594), (ii) be bound by such allocation
for purposes of determining Taxes, (iii) prepare and file, and cause their
respective affiliates to prepare and file, their Tax Returns on a basis
consistent with such allocation, and (iv) not take any position, or cause their
respective affiliates to take any position, inconsistent with such allocation on
any Tax Return, in any audit or proceeding before any Tax authority or in any
report made for Tax purposes; provided, however, that, notwithstanding anything
in this Section 6.8 to the contrary, the Parties shall be permitted to take a
position inconsistent with that set forth in this Section 6.8 if required to do
so by a final and unappealable decision, judgment, decree or other order by any
court of competent jurisdiction. In the event that any of such allocations are
disputed by any Tax authority, the Buyer or the Seller, as the case may be,
receiving notice of the dispute shall promptly notify the Buyer or the Seller,
as the case may be, not receiving notice of the dispute.

 

Section 6.9 Tax Indemnity and Tax Returns. (f) The Seller shall be liable for,
shall pay to the appropriate Tax authorities (or shall pay to the Company as a
reimbursement of Taxes paid to the appropriate Tax authorities for a Straddle
Period (as defined below) Tax Return), and shall hold the Buyer and the Company
harmless against, all Taxes of the Company that relate to (i) the taxable
periods ending before or on the Closing Date (other than Taxes attributable to
transactions not in the ordinary course of business occurring after the Closing
which are effectuated or initiated by the Buyer), (ii) any taxable period that
includes but does not end on the Closing Date (a “Straddle Period”), but only to
the extent that such Taxes relate to the portion of such Straddle Period up to
and including the Closing Date, and (iii) any liability for Taxes of the
consolidated group of which the Seller or DQE is the common parent arising under
Treasury Regulations section 1.1502-6 (or similar provision of state, local or
foreign law). The Seller shall be entitled to all Tax refunds (including
interest) attributable to the taxable periods for which it is liable.

 

(b) The Buyer shall be liable for, shall pay to the appropriate Tax authorities,
and shall hold the Seller harmless against all Taxes of the Company that relate
to (i) the taxable periods that begin after the Closing Date (including, for
this purpose, any Taxes attributable to transactions not in the ordinary course
of business occurring after the Closing

 

23



--------------------------------------------------------------------------------

which are effectuated or initiated by the Buyer) and (ii) the portion of any
Straddle Period commencing with the first day after the Closing Date. The Buyer
shall be entitled to any Tax refund (including interest) attributable to the
taxable periods for which it is so liable.

 

(c) The obligations of the parties to indemnify each other pursuant to this
Section 6.9 shall continue until the statutory period of limitations (taking
into account any extensions or waivers thereof) for the assessment of Taxes,
covered by this Section 6.9, has expired. Any payment due to an indemnified
party pursuant to this Section 6.9 shall be paid promptly by the indemnifying
party upon receipt of written notice.

 

(d) Neither party shall take any action the purpose and intent of which is to
prejudice the defense of any claim subject to indemnification hereunder or to
induce a third party to assert a claim subject to indemnification hereunder.

 

(e) After the Closing, each of the Seller and the Buyer shall notify the chief
tax officer of the other party in writing (including by telecopier) within 10
days of the receipt of any written notice of any pending or threatened Audit (as
defined below) which, if determined adversely, could be grounds for
indemnification under this Section 6.9 (a “Tax Claim”); provided, however, that
any failure to give such notice shall not affect the rights of the parties
hereunder unless and to the extent such failure materially and adversely affects
the indemnifying party’s right to participate in and defend such Tax Claim. The
Seller shall have the right at its expense to participate in and control the
conduct of any Tax Claim of or attributable to the Company relating to taxable
periods ending on or before the Closing Date and to employ counsel of its own
choice at its expense; provided, however, that the Seller shall not settle any
such Tax Claim or make or agree to any adjustment in any manner without the
consent of the Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed; and provided, further, that the Buyer shall have the
right to participate in (but not to control) such Tax Claim. If the Seller fails
to participate in any Tax Claim of the Company relating to taxable periods
ending on or before the Closing Date for which notice was provided pursuant to
this Section 6.9(e), the Buyer may defend and settle such Tax Claim in such
manner as it may deem appropriate in its sole discretion. Except as set forth
above in the first sentence of this Section 6.9(e), the Buyer shall control the
conduct of any Tax Claim of the Company relating to any taxable period ending
after the Closing Date and may defend and settle such Tax Claim in such manner
as it may deem appropriate in its sole discretion. The term “Audit” means any
audit, assessment of Taxes, reassessment of Taxes, or other examination by any
Governmental Authority or any judicial or administrative proceedings or appeal
of such proceedings.

 

(f) All indemnity payments made by the Seller to the Buyer, or by the Buyer to
the Seller, pursuant to this Agreement shall, to the maximum extent permitted
under the Code (or other applicable Tax law), be treated for all Tax purposes as
adjustments to the consideration paid with respect to the Membership Interests.

 

(g) The Seller shall prepare and file, or cause to be prepared and filed, when
due all Tax Returns that are required to be filed by or with respect to the
Company or any Company Subsidiary for taxable years or periods ending on or
before the Closing Date. The Buyer shall prepare and file, or cause to be
prepared and filed, when due all Tax Returns that are

 

24



--------------------------------------------------------------------------------

required to be filed by or with respect to the Company or any Company Subsidiary
for taxable years or periods ending after the Closing Date. Any Tax Return
required to be filed by the Buyer relating to any Straddle Period shall be
prepared based on past practice and submitted (with copies of any relevant
schedules, work papers and other documentation then available) to the Seller for
the Seller’s approval not less than 30 days prior to the due date for the filing
of such Tax Return, which approval shall not be unreasonably withheld. The
Seller and the Buyer shall make available all books and records and cooperate
with each other as reasonably necessary for the preparation and filing of any
Tax Returns relating to the Company or any Company Subsidiary.

 

Section 6.10 Transfer Taxes. Notwithstanding any other provision of this
Agreement to the contrary, the Buyer shall pay (a) all transfer (including real
property transfer and documentary transfer) Taxes and fees imposed with respect
to the transactions contemplated hereby and (b) all sales, use, gains (including
state and local transfer gains), excise and other transfer or similar Taxes
imposed with respect to the transactions contemplated hereby. The Seller shall
execute and deliver to the Buyer, and the Buyer shall execute and deliver to the
Seller at the Closing any certificates or other documents as the requesting
party may reasonably request in order to perfect any exemption from any such
transfer, documentary, sales, use, gains, excise or other Taxes, or to otherwise
comply with any applicable reporting requirements with respect to any such
Taxes.

 

Section 6.11 Financial Information. After the Closing, upon reasonable written
notice, the Buyer and the Seller shall furnish or cause to be furnished to each
other and their respective accountants, counsel and other Representatives,
during normal business hours, such information (including records pertinent to
the Company) as is reasonably necessary for financial reporting and accounting
matters.

 

(b) The Buyer shall retain all of the books and records of the Company and the
Company Subsidiaries for a period of ten years after the Closing Date or such
longer time as may be required by law. After the end of such period, before
disposing of such books or records, the Buyer shall give notice to such effect
to the Seller and give the Seller an opportunity to remove and retain all or any
part of such books or records as the Seller may select.

 

Section 6.12 Transition Services. In order to facilitate an orderly transition
of the property, assets and business of the Company and the Company Subsidiaries
to the Buyer, the Seller shall, for up to forty-five (45) days following the
Closing, permit the Company to continue to have access to and use of the
Seller’s computer server, provided, however, that such access and use shall be
limited to the sole purpose of providing the Company with access to and use of
(i) the Seller’s Lotus Notes e-mail system and internet access, in each case as
used by the Company on the date hereof, and (ii) files located on the Seller’s
server that are used exclusively by the Company or that relate exclusively to
the business of the Company. The parties recognize and agree that following the
Closing neither the Buyer, nor the Company, nor any of their Subsidiaries shall
be entitled to any other access or use of the Seller’s computer server, computer
programs or other information technology systems. In addition, the parties agree
that at the Closing, the Seller shall cause AquaSource Utility, Inc. to enter
into a sublease with the Company for a portion of the premises leased by the
AquaSource Utility, Inc. at 11100

 

25



--------------------------------------------------------------------------------

Brittmoore Park Drive, Houston, Texas, in the form attached hereto as Exhibit
6.12 (the “Brittmoore Sublease”). The parties further agree that following the
Closing and during the term of the Brittmoore Sublease, the Seller will, or will
cause AquaSource Utility, Inc. to, make available to the Company local and long
distance phone service at the property leased by the Company under the
Brittmoore Sublease, and in consideration therefor, the Company shall pay to the
Seller: (i) five percent (5%) of the actual cost of local phone service incurred
by the Seller or AquaSource Utility, Inc., as the case may be, at the Brittmoore
building, and (ii) one hundred percent (100%) of the actual cost of long
distance phone service incurred by the Seller or AquaSource Utility, Inc., as
the case may be, at the Brittmoore building that is attributable to the Company
(provided, that the Company is responsible for calculating such actual cost from
applicable phone bills, subject to verification by the Seller) plus an
additional ten percent (10%) system administration fee.

 

Section 6.13 Update of Seller Disclosure Schedule. The Seller may from time to
time prior to or on the Closing Date by notice in accordance with this Agreement
supplement or amend the Seller Disclosure Schedule, including one or more
supplements or amendments to correct any matter that would otherwise constitute
a breach of any representation, warranty or covenant contained herein. If such a
supplement to or amendment of any section of the Seller Disclosure Schedule
results in a Company Material Adverse Effect, then the Buyer shall have the
right to terminate this Agreement pursuant to Section 8.1(f), but such right of
termination shall be the Buyer’s sole remedy relating to matters set forth in
amendments or supplements to any section of the Seller Disclosure Schedule.
Notwithstanding any other provision hereof to the contrary, the Seller
Disclosure Schedule and the representations and warranties made by the Seller
shall be deemed for all purposes to include and reflect such supplements and
amendments as of the date hereof and at all times thereafter, including the
Closing Date.

 

Section 6.14 AquaSource Name. The Seller agrees that on the Closing Date, and
continuing until the sixth month anniversary of Closing Date, it shall grant to
Buyer the non-exclusive, fully-paid license to use the name “AquaSource” or any
derivations thereof that may have been used by the Company or any Company
Subsidiary on the date hereof anywhere in the United States of America. In
addition, the Seller agrees that on the Closing, as a result of the consummation
of the transactions contemplated hereby, the Buyer shall have any and all rights
that the Seller may have in and to the name “AquaUtility Construction” and any
derivations thereof.

 

Section 6.15 Integrated Assets. Prior to the Closing Date, (i) all of the
Seller’s and any Subsidiary of the Seller’s right, title and interest in and to
those assets set forth on Exhibit 6.15 (the “Integrated Assets”) shall have been
assigned and transferred, and each of such Integrated Assets shall have been
delivered, to Construction, LP, and (ii) Construction, LP, shall have assumed
all of the liabilities and obligations of the Seller and any Subsidiary of the
Seller in respect of the Integrated Assets; provided, however, that if any such
assignment, transfer, delivery or assumption requires the approval or consent of
any third party which shall not have been obtained prior to the Closing Date,
the parties shall use commercially reasonable efforts, at the Seller’s expense,
to secure such consent or otherwise effect such assignment, transfer and
delivery, and related assumption of liabilities and obligations, following the
Closing.

 

26



--------------------------------------------------------------------------------

 

Section 6.16 Excluded Assets. Prior to the Closing Date, the Seller shall cause
any and all of Construction I’s, Construction II’s, Construction, LP’s and the
Company Subsidiaries’ right, title and interest in and to all of those assets
set forth on Exhibit 6.16 (the “Excluded Assets”) to be assigned and
transferred, and all such Excluded Assets to be delivered, by Construction I,
Construction II, Construction, LP, and the Company Subsidiaries, as applicable,
to the Seller or such third party as the Seller may designate, and all of the
obligations and liabilities of Construction I, Construction II, Construction, LP
or any Company Subsidiary in respect of any such Excluded Assets to be assumed
by the Seller or such third party, as the case may be; provided, however, that
if any such assignment, transfer, delivery or assumption shall not have occurred
prior to the Closing Date, the parties shall use commercially reasonable
efforts, at the Seller’s expense, to effect such assignment, transfer and
delivery, and related assumption of liabilities and obligations, following the
Closing.

 

Section 6.17 Further Assurances. Each party will, and will cause its
Subsidiaries to, execute such further documents or instruments and take such
further actions as may reasonably be requested by any other party in order to
consummate the transaction contemplated hereby in accordance with the terms
hereof or otherwise perform those obligations required hereunder, including,
without limitation, executing and delivering any deeds or other instruments
necessary to transfer any real property included among the Excluded Assets to
the Seller or its designee.

 

Section 6.18 Sole-Source. Prior to June 30, 2003, the Seller shall cause its
subsidiaries, AquaSource Development Company and AquaSource Utility, Inc., as
the case may be, to sole-source to the Company, and authorize the commencement
of work in respect of, those projects identified on Exhibit 6.18 attached to
this Agreement, provided, however, that the Seller’s obligation to do so is
conditioned upon the Company continuing to (i) treat AquaSource Development
Company and AquaSource Utility, Inc. as “preferred customers” in terms of
establishing scheduling priorities and assigning resources to said projects and
(ii) meet AquaSource Development Company’s and AquaSource Utility, Inc.’s
reasonable expectations in terms of the quality of work and cost competitiveness
in respect of said projects, which shall include commencing and completing work
on agreed upon timetables, performing work in a good and workmanlike manner, of
good quality, free from defects in design, material and workmanship and fit for
its intended use, providing professional services in accordance with generally
accepted standards and practices then prevailing in the industry, and charging
costs and fees for work and services at levels consistent with historical
pricing of projects of similar type and size constructed by the Company for the
Seller, AquaSource Development Company, and AquaSource Utility, Inc.; and
provided, further, the Seller shall not be required to cause AquaSource
Development Company or AquaSource Utility, Inc. to sole-source or authorize
commencement of work in respect of any project identified on Exhibit 6.18 that
(x) is a compliance project and such project is no longer required by law or the
applicable compliance agreement, or (y) is a project that has been terminated or
cancelled by the ultimate developer of the project (should an event described in
clause (x) or (y) occur, the Seller shall give the Buyer prompt notice of the
same). Should the Closing not occur for any reason, the Seller’s obligations
contained in this Section 6.18 shall be null and void and of no further force or
effect. The parties recognize that following the Closing, the Buyer may
bifurcate the Company into two distinct companies. In such an instance, the
Seller agrees that the Buyer may assign its rights and

 

27



--------------------------------------------------------------------------------

obligations set forth in this Section 6.18 with respect to a particular project
identified on Exhibit 6.18 to either of such companies so long as either Bussell
or Mueller is the principal or principal shareholder of such company and such
company then holds those assets of the Company that, as of the date hereof,
would be used to perform the work and service required by such project.

 

Section 6.19 Work in Progress. Certain projects performed by the Company for
AquaSource Development Company and AquaSource Utility, Inc. will be in progress
as of the Closing Date. The amount remaining to be billed by the Company for a
particular project after the Closing will be the total contract price for such
project less what has already been billed to the customer under such contract
prior to the Closing less the value of the work performed prior to the Closing,
as determined using the percentage of completion of accounting method, as
described in Exhibit 1.3.

 

Section 6.20 Post-Closing Earn-Out. On and following the Closing, the Buyer
shall pay, or shall cause the Company to pay, to the Seller, on a monthly basis,
an amount of dollars equal to ten percent (10%) of all revenue of the Company
collected after the Closing Date attributable to all projects authorized by
AquaSource Development Company or AquaSource Utility, Inc., determined in
accordance with generally accepted accounting principles, during (i) calendar
year 2002, and (ii) calendar year 2003, whether or not such authorization
occurred before or after the Closing and whether or not revenue in respect of
any such project is received by the Company during or after calendar year 2003
(any such payment, an “Earn-Out Payment”). Beginning on the tenth business day
following the last day of the calendar month during which the Closing occurs,
and continuing on the tenth business day of each calendar month thereafter, the
Buyer shall pay to the Seller all Earn-Out Payments attributable to the
preceding calendar month (in each case, as long as the revenues on which such
Earn-Out Payment is being calculated were received in the preceding calendar
month), together with a report detailing the calculation of such Earn-Out
Payments. Upon receipt of the same, should the Seller object to the calculation
of any Earn-Out Payment, it shall so notify the Buyer in writing within ten
business days of receiving the report detailing the calculation of the Earn-Out
Payment in question. In the event of any such objection, the Buyer and the
Seller shall attempt to resolve their differences by negotiation. If they are
unable to do so within thirty (30) calendar days following Buyer’s receipt of
the Seller’s objection, the Seller and the Buyer shall appoint a nationally
recognized accounting firm mutually acceptable to each of the Seller and the
Buyer, which shall, at the Seller’s and the Buyer’s joint expense, review the
report detailing the calculation of the Earn-Out Payment in question and
determine the correct amount of such Earn-Out Payment within thirty (30)
calendar days of such appointment. The Seller and the Buyer agree to cooperate,
and the Buyer shall cause the Company to cooperate, with such accounting firm
and provide it with such information as it reasonably requests to enable it to
make such determination. The finding of such accounting firm shall be binding on
the Buyer, the Seller and the Company. Should the Closing not occur for any
reason, the Buyer’s, and the Company’s, obligations contained in this Section
6.19 shall be null and void and of no further force or effect.

 

28



--------------------------------------------------------------------------------

 

ARTICLE II

CONDITIONS

 

Section 7.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of each party to effect the Closing shall be subject to
the satisfaction on or prior to the Closing Date of the following conditions,
except, to the extent permitted by applicable law, that such conditions may be
waived in writing pursuant to Section 10.3 by the joint action of the parties
hereto:

 

(a) No Injunction. No temporary restraining order or preliminary or permanent
injunction or other order by any federal or state court preventing consummation
of the transactions contemplated hereby shall have been issued and be continuing
in effect, and the transactions contemplated hereby shall not have been
prohibited under any applicable federal or state law or regulation.

 

(b) Statutory Approvals. The Seller Required Statutory Approvals and the Buyer
Required Statutory Approvals shall have been obtained at or prior to the Closing
Date, such approvals shall have become Final Orders (as defined below) and such
Final Orders shall not, individually or in the aggregate, impose terms or
conditions (other than the preclusion of recovery of an acquisition premium)
which would have a material adverse effect on the business, operations,
properties, assets, financial condition, or results of operations of the Company
and the Buyer and their respective Subsidiaries taken as a whole. A “Final
Order” means action by the relevant regulatory authority which has not been
reversed, stayed, enjoined, set aside, annulled or suspended, with respect to
which any waiting period prescribed by law before the transactions contemplated
hereby may be consummated has expired, and as to which all conditions to the
consummation of such transactions prescribed by law, regulation or order have
been satisfied.

 

Section 7.2 Conditions to Obligation of the Buyer to Effect the Closing. The
obligation of the Buyer to effect the Closing shall be further subject to the
satisfaction, on or prior to the Closing Date, of the following conditions,
except as may be waived by the Buyer in writing pursuant to Section 10.3:

 

(a) Performance of Obligations of the Seller. The Seller (and/or the Company and
the Company Subsidiaries) will have performed in all material respects its
agreements and covenants contained in or contemplated by this Agreement which
are required to be performed by it at or prior to the Closing.

 

(b) Representations and Warranties of the Seller. The representations and
warranties of the Seller set forth in this Agreement shall be true and correct
(i) on and as of the date hereof and (ii) on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date (except for representations and warranties that expressly
speak only as of a specific date or time which need only be true and correct as
of such date or time) except in each of cases (i) and (ii) for such failures of
representations or warranties to be true and correct (without giving effect to
any

 

29



--------------------------------------------------------------------------------

materiality qualification or standard contained in any such representations and
warranties) which, individually or in the aggregate, would not result in a
Company Material Adverse Effect.

 

(c) Closing Certificates of the Seller. The Buyer shall have received a
certificate signed by a duly authorized officer of the Seller, dated the Closing
Date, to the effect that, to the best of such officer’s knowledge, the
conditions set forth in Section 7.2(a) and Section 7.2(b) have been satisfied.

 

(d) Company Material Adverse Effect. No Company Material Adverse Effect shall
have occurred and there shall exist no fact or circumstance that would result in
a Company Material Adverse Effect.

 

(e) The Seller Required Consents. The Seller Required Consents, the failure of
which to obtain would have a Company Material Adverse Effect, shall have been
obtained.

 

(f) Medical Insurance Coverage. The Buyer shall have received reasonable
assurances from its insurer that it will have in place, effective as of the
Closing Date, medical insurance coverage for the Affected Employees that is
comparable to the Affected Employees’ current medical insurance coverage.

 

Section 7.3 Conditions to Obligation of the Seller to Effect the Closing. The
obligation of the Seller to effect the Closing shall be further subject to the
satisfaction, on or prior to the Closing Date, of the following conditions,
except as may be waived by the Seller in writing pursuant to Section 10.3:

 

(a) Performance of Obligations of the Buyer. The Buyer (and/or its appropriate
Subsidiaries) will have performed in all material respects its agreements and
covenants contained in or contemplated by this Agreement which are required to
be performed by it at or prior to the Closing Date.

 

(b) Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement shall be true and correct (i) on and as of the
date hereof and (ii) on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations or warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) which, individually or in the aggregate, would not result in a
Buyer Material Adverse Effect.

 

(c) Closing Certificates. The Seller shall have received a certificate signed by
a duly authorized officer of the Buyer, dated the Closing Date, to the effect
that, to the best of such officer’s knowledge, the conditions set forth in
Section 7.3(a) and Section 7.3(b) have been satisfied.

 

30



--------------------------------------------------------------------------------

 

(d) Buyer Material Adverse Effect. No Buyer Material Adverse Effect shall have
occurred and there shall exist no fact or circumstance that would result in a
Buyer Material Adverse Effect.

 

(e) Buyer Required Consents. The Buyer Required Consents, the failure of which
to obtain would have a Buyer Material Adverse Effect, shall have been obtained.

 

ARTICLE VII

TERMINATION

 

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

(a) by mutual written consent of the Seller and the Buyer;

 

(b) by the Buyer or the Seller, if any state or federal law, order, rule or
regulation is adopted or issued, which has the effect, as supported by the
written opinion of outside counsel for such party, of prohibiting the Closing,
or by the Buyer or the Seller, if any court of competent jurisdiction in the
United States or any state shall have issued an order, judgment or decree
permanently restraining, enjoining or otherwise prohibiting the Closing, and, in
either case, if such order, rule, regulation, judgment or decree shall have
become final and nonappealable.

 

(c) by the Buyer or the Seller, by written notice to the other party, if the
Closing Date shall not have occurred on or before the date that is forty-five
(45) calendar days from the date hereof (the “Initial Termination Date”);
provided, however, that the right to terminate the Agreement under this Section
8.1(c) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have proximately contributed to the
failure of the Closing Date to occur on or before such date; and provided,
further, that if on the Initial Termination Date the conditions to the Closing
set forth in Sections 7.1(b), 7.2(e) and/or 7.3(e) shall not have been fulfilled
but all other conditions to the Closing shall be fulfilled or shall be capable
of being fulfilled, then the Initial Termination Date shall be extended to the
date that is ninety (90) calendar days from the date hereof;

 

(d) by the Buyer, by written notice to the Seller, if there shall have been any
breach of any representation or warranty, or any breach of any covenant or
agreement of the Seller hereunder, which breaches individually or in the
aggregate would result in a Company Material Adverse Effect, and such breach
shall not have been remedied within thirty (30) days after receipt by the Seller
of notice in writing from the Buyer, specifying the nature of such breach and
requesting that it be remedied, or the Buyer shall not have received adequate
assurance of a cure of such breach within such thirty (30) day period;

 

31



--------------------------------------------------------------------------------

 

(e) by the Seller, by written notice to the Buyer, if (i) there shall have been
a breach of any of the covenants contained in Section 5.3(c), or (ii) there
shall have been any breach of any representation or warranty, or any breach of
any other covenant or agreement of the Buyer hereunder, which breaches
individually or in the aggregate would result in a Buyer Material Adverse
Effect, and, in the case of either (i) or (ii), such breach shall not have been
remedied within thirty (30) days after receipt by the Buyer of notice in writing
from the Seller, specifying the nature of such breach and requesting that it be
remedied, or the Seller shall not have received adequate assurance of a cure of
such breach within such thirty (30) day period;

 

(f) by the Buyer if a supplement to or amendment of any section of the Seller
Disclosure Schedule made by the Seller pursuant to Section 6.13 results in a
Company Material Adverse Effect; or

 

(g) by the Seller if the Buyer shall not have satisfied, by April 1, 2003, its
condition to close set forth in Section 7.2(f).

 

Section 8.2 Effect of Termination. In the event of termination of this Agreement
by either the Seller or the Buyer pursuant to Section 8.1 there shall be no
liability on the part of either the Seller or the Buyer or their respective
officers or directors hereunder, except (a) for fraud or for willful breach of
this Agreement prior to such termination or abandonment of the transactions and
(b) that Sections 10.2, 10.4, 10.8, 10.9, 10.10, 10.13, and the agreement
contained in the last sentence of Section 6.1 shall survive the termination.

ARTICLE IX

INDEMNIFICATION

 

Section 9.1 Indemnification Obligations. Subject to the limitations set forth in
Sections 9.3 and 9.4 hereof, the Seller shall indemnify, defend and hold
harmless the Buyer, the Buyer Subsidiaries (including, after the Closing, the
Company), and its and their officers, directors, employees, shareholders,
affiliates and agents (each, a “Buyer Indemnitee”) from and against any and all
Indemnifiable Losses (as defined below) asserted against or suffered by any
Buyer Indemnitee (each, a “Buyer Indemnifiable Loss“) and for which a Buyer
Indemnitee makes a claim during the Indemnity Period (as defined below) in any
way relating to, resulting from or arising out of (i) any breach by the Seller
of the representations and warranties contained in Article III hereof, and (ii)
the Buyer Indemnified Liabilities (as defined below); provided, however, that
the Seller’s indemnity obligation shall at all times exclude any liability or
obligation or other Indemnifiable Loss that (x) is based on facts or
circumstances of which the Seller was unaware but Bussell or Mueller was aware
prior to the Closing and failed to disclose the same to the Seller or (y) is
based on facts or circumstances that resulted from any action taken, or failure
to act, by Bussell or Mueller.

 

(b) Subject to the limitations set forth in Sections 9.3 and 9.4 hereof, the
Buyer shall, jointly and severally, indemnify, defend and hold harmless the
Seller and its Subsidiaries, officers, directors, employees, shareholders,
affiliates and agents (each, a “Seller Indemnitee”) from and against any and all
Indemnifiable Losses asserted against or suffered by any Seller Indemnitee
(each, a “Seller Indemnifiable Loss“) and for which a Seller Indemnitee

 

32



--------------------------------------------------------------------------------

makes a claim during the Indemnity Period in any way relating to, resulting from
or arising out of (i) any breach by the Buyer of the representations and
warranties contained in Article IV hereof, and (ii) the Seller Indemnified
Liabilities (as defined below).

 

Section 9.2 Certain Definitions. As used in this Agreement:

 

(a) the term “Indemnity Period” shall mean the period of time commencing with
the Closing Date and continuing until the second (2nd) anniversary of the
Closing Date, provided, however, that (i) with respect to indemnity obligations
in respect of Taxes, as set forth in Section 6.9 hereof, the term “Indemnity
Period” shall continue until the expiration of the applicable statutory period
of limitations, (ii) with respect to indemnity obligations in respect of any
litigation that is set forth on Section 3.7 of the Seller Disclosure Schedule,
any breach of the representations and warranties set forth in Section 3.11
hereof, and any breach of the representations and warranties set forth in
Section 3.9 hereof, the term “Indemnity Period” shall continue until the sixth
(6th) anniversary of the Closing Date; and, (iii) with respect to indemnity
obligations in respect of COBRA Claims, the term “Indemnity Period” shall
continue until the 18-month anniversary of the Closing Date.

 

(b) the term “Indemnifiable Loss” shall mean any claim, demand, suit, loss,
liability, damage, obligation, payment, fine, penalty, cost or expense
(including, without limitation, the cost and expense of any action, suit,
proceeding, assessment, judgment, settlement or compromise relating thereto and
reasonable attorneys’ fees and reasonable disbursements in connection
therewith);

 

(c) the term “Buyer Indemnified Liabilities” shall mean: any Indemnifiable Loss
attributable to (i) any litigation that is set forth on Section 3.7 of the
Seller Disclosure Schedule, (ii) indemnity obligations of the Seller in respect
of Taxes, as set forth in Section 6.9 of this Agreement, (iii) any fraud
committed by the Seller or the Company (provided that the foregoing reference to
the Company refers to fraud committed prior to the Closing Date), (iv) any costs
and damages attributable to the period of time prior to the Closing and for
which the Company is responsible pursuant to paragraph 24 of the Hundley Lease
(any such costs and damages, the “Hundley Claims”), (v) claims in respect of
Excluded Assets, and (vi) claims in respect those matters disclosed on Section
3.9(i) of the Seller Disclosure Schedule; and

 

(d) the term “Seller Indemnified Liabilities” shall mean: any Indemnifiable Loss
attributable to (i) indemnity obligations of the Buyer in respect of Taxes, as
set forth in Section 6.9 of this Agreement, (ii) any fraud committed by the
Buyer or the Company (provided that the foregoing reference to the Company
refers to fraud committed on or after the Closing Date), (iii) any violations of
Environmental Laws or claims relating to spills or discharges of Hazardous
Substances in respect of the underground fuel storage tanks located on or under
the Real Property, and (iv) any claims experienced on or after May 1, 2003 under
the Seller’s (or DQE’s) continuation coverage required under COBRA in respect of
Affected Employees who continue such continuation coverage because the Buyer has
failed to provide such Affected Employees with comparable coverage (any such
claims, the “COBRA Claims”).

 

Section 9.3 Limitations on Indemnification. Notwithstanding any other

 

33



--------------------------------------------------------------------------------

provision of this Agreement to the contrary, the parties’ obligations pursuant
to this Article IX are, and at all times shall be, subject to the limitations
set forth in this Section 9.3. The parties shall not be required to indemnify,
defend or hold harmless any Buyer Indemnitee or Seller Indemnitee, as the case
may be, until the aggregate dollar amount of the Buyer Indemnifiable Losses or
Seller Indemnifiable Losses, as the case may be, as determined by taking into
account all Indemnifiable Losses (except for Indemnified Losses to which the
Indemnity Cap does not apply) asserted against or suffered by the Buyer
Indemnitees or the Seller Indemnitees, as the case may be, exceeds the Indemnity
Basket (as defined in Section 9.3(b)), following which the indemnifying party
shall indemnify, defend and hold harmless the Buyer Indemnitees or the Seller
Indemnitees, as the case may be, only to the extent that the aggregate amount of
Buyer Indemnifiable Losses or the Seller Indemnifiable Losses, as the case may
be, exceeds the Indemnity Basket. In addition, the Seller’s liability for Buyer
Indemnifiable Losses and the Buyer’s liability for Seller Indemnifiable Losses,
in either case, as contemplated by this Article IX, shall in no event exceed an
aggregate amount of dollars equal to the Indemnity Cap (as defined in Section
9.3(b)); provided, however, that (i) in determining whether the Seller’s
liability for Buyer Indemnifiable Losses exceeds an aggregate amount of dollars
equal to the Indemnity Cap, the parties shall include in such aggregate amount
of dollars the amount, if any, of the Seller’s liability for Buyer Indemnifiable
Losses in respect of the Hundley Claims, if any, and (ii) in determining whether
the Buyer’s liability for Seller Indemnifiable Losses exceeds an aggregate
amount of dollars equal to the Indemnity Cap, the parties shall include in such
aggregate amount of dollars the amount, if any, of the Buyer’s liability for
Seller Indemnifiable Losses in respect of the COBRA Claims, if any.

 

(b) As used in this Agreement, (i) the term “Indemnity Basket” shall mean One
Hundred Thousand Dollars ($100,000), and (ii) the term “Indemnity Cap shall mean
One Million, Two Hundred Fifty Thousand Dollars ($1,250,000). Notwithstanding
any other provision of this Agreement to the contrary, (i) the Seller’s
liability for Buyer Indemnifiable Losses in respect of Taxes, as set forth in
Section 6.9 of this Agreement, shall not be limited by, nor taken into account
in determining whether Buyer Indemnifiable Losses exceed the Indemnity Cap,
shall not be limited by the requirement to make a claim during the Indemnity
Period and shall not be limited by any requirement to meet or exceed the
Indemnity Basket, and (ii) the Seller’s liability for Buyer Indemnifiable Losses
in respect of Hundley Claims shall not be limited by the Indemnity Cap and shall
not be limited by any requirement to meet or exceed the Indemnity Basket. In
addition, notwithstanding any other provision of this Agreement to the contrary,
(i) the Buyer’s liability for Seller Indemnifiable Losses in respect of Taxes,
as set forth in Section 6.9 of this Agreement, shall not be limited by, nor
taken into account in determining whether Seller Indemnifiable Losses exceed the
Indemnity Cap, shall not be limited by the requirement to make a claim during
the Indemnity Period, and shall not be limited by any requirement to meet or
exceed the Indemnity Basket, and (ii) the Buyer’s liability for Seller
Indemnifiable Losses in respect of COBRA Claims shall not be limited by the
Indemnity Cap and shall not be limited by any requirement to meet or exceed the
Indemnity Basket.

 

(c) For the avoidance of doubt, if at any time during the Indemnity Period, the
amount of the Seller’s aggregate dollar amount of liability for Buyer
Indemnifiable Losses, taking into account all liability for Buyer Indemnifiable
Losses incurred by the Seller since the Closing Date (other than those Buyer
Indemnifiable Losses that are not limited by the

 

34



--------------------------------------------------------------------------------

Indemnity Cap as contemplated by Section 9.3(b)), equals the Indemnity Cap, then
the Seller shall have no further obligation whatsoever to indemnify, defend or
hold harmless any Buyer Indemnitee in respect of any Buyer Indemnifiable Losses
that are subject to the Indemnity Cap; similarly, if at any time during the
Indemnity Period, the amount of the Buyer’s aggregate liability for Seller
Indemnifiable Losses, taking into account all liability for Seller Indemnifiable
Losses incurred by the Buyer since the Closing Date (other than those Seller
Indemnifiable Losses that are not limited by the Indemnity Cap as contemplated
by Section 9.3(b)), equals the Indemnity Cap, then the Buyer shall have no
further obligation whatsoever to indemnify, defend or hold harmless any Seller
Indemnitee in respect of any Seller Indemnifiable Losses that are subject to the
Indemnity Cap.

 

(d) Notwithstanding any other provision of this Agreement to the contrary, any
Buyer Indemnitee or Seller Indemnitee shall use commercially reasonable efforts
to mitigate all losses, damages and the like relating to a claim under these
indemnification provisions, including availing itself of any defenses,
limitations, rights of contribution, claims against third Persons and other
rights at law or equity. The Buyer Indemnitee’s or Seller Indemnitee’s, as the
case may be, commercially reasonable efforts shall include the reasonable
expenditure of money to mitigate or otherwise reduce or eliminate any loss or
expenses for which indemnification would otherwise be due, and the indemnifying
party shall, to the extent that Buyer Indemnifiable Losses or Seller
Indemnifiable Losses, as the case may be, exceed the Indemnity Basket, reimburse
the Buyer Indemnitee or Seller Indemnitee, as the case may be, for its
reasonable expenditures (except for any portion of the wages, salary, benefits,
overhead or other costs attributable to Buyer Indemnitee or Seller Indemnitee,
as the case may be, and its officers, directors, employees and agents) in
undertaking the mitigation and, subject to Section 9.3(b) shall, to such extent,
take such expenses into account in calculating the aggregate amount of the
Seller’s liability for the Buyer Indemnifiable Losses or the Buyer’s liability
for the Seller Indemnifiable Losses, as the case may be. Notwithstanding any
other provision of this Agreement to the contrary, any Buyer Indemnifiable Loss
or Seller Indemnifiable Loss shall be net of (i) the dollar amount of any
insurance or other proceeds actually received by the Buyer Indemnitee or any of
its affiliates with respect to the Buyer Indemnifiable Loss or by the Seller or
any of its affiliates with respect to the Seller Indemnifiable Loss, and (ii)
income tax benefits to the Buyer Indemnitee, to the extent realized by the Buyer
Indemnitee, or to the Seller Indemnitee, to the extent recognized by the Seller
Indemnitee. Any Person seeking indemnity hereunder shall, to the extent they
have the right to do so under an insurance policy, use commercially reasonable
efforts to seek coverage (including both costs of defense and indemnity) under
applicable insurance policies with respect to any such Buyer Indemnifiable Loss
or Seller Indemnifiable Loss, as the case may be.

 

(e) Notwithstanding any other provision of this Agreement to the contrary, (i)
the rights and remedies of the parties under this Article IX are exclusive and
in lieu of any and all other rights and remedies which the parties may have
under this Agreement for monetary relief with respect to (A) any breach by the
parties of their respective representations and warranties and (B) the
Indemnified Liabilities, and (ii) no party (nor any Buyer Indemnitee or Seller
Indemnitee) shall be entitled to recover from any other party for any
liabilities, damages, obligations, payments, losses, costs, or expenses under
this Agreement any amount in excess of the actual compensatory damages, court
costs and reasonable attorneys’ and other

 

35



--------------------------------------------------------------------------------

advisor fees suffered by such party (or Buyer Indemnitee or Seller Indemnitee,
as the case may be). Each party waives any right to recover incidental, special,
exemplary and consequential damages arising in connection with or with respect
to this Agreement.

 

Section 9.4 Defense of Claims. (i) If any Buyer Indemnitee receives notice of
the assertion or commencement of any claim, action or proceeding made or brought
by any Person who is neither a party to this Agreement nor an affiliate of a
party to this Agreement (a “Third Party Claim”) with respect to which
indemnification is to be sought from the Seller, the Buyer Indemnitee shall give
the Seller reasonably prompt written notice thereof, but in any event such
notice shall not be given later than forty-five (45) calendar days after the
Buyer Indemnitee’s receipt of written notice of such Third Party Claim. To the
extent known, such written notice shall describe the nature of the Third Party
Claim in reasonable detail and shall indicate the estimated amount, if
practicable, of the Buyer Indemnifiable Loss that has been or may be sustained
by the Buyer Indemnitee. The Seller will have the right to participate in or, by
giving written notice to the Buyer Indemnitee, to elect to assume the defense of
any Third Party Claim by the Seller’s own counsel, the cost for which shall be
borne by the Seller to the extent that Buyer Indemnifiable Losses exceed the
Indemnity Basket and shall, to such extent, be taken into account in calculating
the aggregate amount of the Seller’s liability for Buyer Indemnifiable Losses
under the Indemnity Cap. The Buyer Indemnitee shall cooperate in good faith in
such defense at such Buyer Indemnitee’s own expense. If the Seller elects not to
assume the defense of any Third Party Claim, the Buyer Indemnitee may compromise
or settle such Third Party Claim over the objection of the Seller, which
settlement or compromise shall conclusively establish the Seller’s liability
pursuant to this Agreement.

 

(ii) If any Seller Indemnitee receives notice of the assertion or commencement
of a Third Party Claim with respect to which indemnification is to be sought
from the Buyer, the Seller Indemnitee shall give the Buyer reasonably prompt
written notice thereof, but in any event such notice shall not be given later
than forty-five (45) calendar days after the Seller Indemnitee’s receipt of
written notice of such Third Party Claim. To the extent known, such written
notice shall describe the nature of the Third Party Claim in reasonable detail
and shall indicate the estimated amount, if practicable, of the Seller
Indemnifiable Loss that has been or may be sustained by the Seller Indemnitee.
The Buyer will have the right to participate in or, by giving written notice to
the Seller Indemnitee, to elect to assume the defense of any Third Party Claim
by the Buyer’s own counsel, the cost for which shall be borne by the Buyer to
the extent that Seller Indemnifiable Losses exceed the Indemnity Basket and
shall, to such extent, be taken into account in calculating the aggregate amount
of the Buyer’s liability for Seller Indemnifiable Losses under the Indemnity
Cap. The Seller Indemnitee shall cooperate in good faith in such defense at such
Seller Indemnitee’s own expense. If the Buyer elects not to assume the defense
of any Third Party Claim, the Seller Indemnitee may compromise or settle such
Third Party Claim over the objection of the Buyer, which settlement or
compromise shall conclusively establish the Buyer’s liability pursuant to this
Agreement.

 

36



--------------------------------------------------------------------------------

 

(b) (i) If, after a Buyer Indemnitee provides written notice to the Seller of
any Third Party Claims, the Buyer Indemnitee receives written notice from the
Seller that the Seller has elected to assume the defense of such Third Party
Claim, the Seller will not be liable for any legal expenses subsequently
incurred by the Buyer Indemnitee in connection with the defense thereof. Without
the prior written consent of the Buyer Indemnitee, the Seller shall not enter
into any settlement of any Third Party Claim that would lead to liability or
create any financial or other obligation on the part of the Buyer Indemnitee for
which the Buyer Indemnitee is not entitled to indemnification hereunder. If a
firm offer is made to settle a Third Party Claim without leading to liability or
the creation of a financial or other obligation on the part of the Buyer
Indemnitee for which the Buyer Indemnitee is not entitled to indemnification
hereunder and the Seller desires to accept and agree to such offer, the Seller
shall give written notice to the Buyer Indemnitee to that effect. If the Buyer
Indemnitee fails to consent to such firm offer within thirty (30) calendar days
after its receipt of such notice, the Seller shall be relieved of its
obligations to defend such Third Party Claim and the Buyer Indemnitee may
contest or defend such Third Party Claim. In such event, the maximum liability
of the Seller as to such Third Party Claim will be the amount of such settlement
offer plus reasonable costs and expenses paid or incurred by the Buyer
Indemnitee up to the date of said notice, at all time subject to the additional
limitations on the Seller’s liability contained in this Article IX.

 

(ii) If, after a Seller Indemnitee provides written notice to the Buyer of any
Third Party Claims, the Seller Indemnitee receives written notice from the Buyer
that the Buyer has elected to assume the defense of such Third Party Claim, the
Buyer will not be liable for any legal expenses subsequently incurred by the
Seller Indemnitee in connection with the defense thereof. Without the prior
written consent of the Seller Indemnitee, the Buyer shall not enter into any
settlement of any Third Party Claim that would lead to liability or create any
financial or other obligation on the part of the Seller Indemnitee for which the
Seller Indemnitee is not entitled to indemnification hereunder. If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Seller Indemnitee
for which the Seller Indemnitee is not entitled to indemnification hereunder and
the Buyer desires to accept and agree to such offer, the Buyer shall give
written notice to the Seller Indemnitee to that effect. If the Seller Indemnitee
fails to consent to such firm offer within thirty (30) calendar days after its
receipt of such notice, the Buyer shall be relieved of its obligation to defend
such Third Party Claim and the Seller Indemnitee may contest or defend such
Third Party Claim. In such event, the maximum liability of the Buyer as to such
Third Party Claim will be the amount of such settlement offer plus reasonable
costs and expenses paid or incurred by the Seller Indemnitee up to the date of
said notice, at all time subject to the additional limitations on the Buyer’s
liability contained in this Article IX.

 

(c) (i) Any claim that does not result from a Third Party Claim (a “Direct
Claim“) by a Buyer Indemnitee on account of a Buyer Indemnifiable Loss shall be
asserted by giving the Seller reasonably prompt written notice thereof after the
Buyer Indemnitee becomes aware of such Direct Claim, stating, to the extent
known, the nature

 

37



--------------------------------------------------------------------------------

 

of such claim in reasonable detail and indicating the estimated amount, if
practicable, but in any event such notice shall not be given later than
forty-five (45) calendar days after the Buyer Indemnitee becomes aware of such
Direct Claim, and the Seller shall have a period of thirty (30) calendar days
from receipt of such notice within which to respond to such Direct Claim. If the
Seller does not respond within such thirty (30) calendar day period, the Seller
shall be deemed to have accepted, and shall be liable for, such claim. If the
Seller rejects such claim, the Buyer Indemnitee will be free to seek enforcement
of its right to indemnification under this Agreement.

 

(ii) Any Direct Claim by a Seller Indemnitee on account of a Seller
Indemnifiable Loss shall be asserted by giving the Buyer reasonably prompt
written notice thereof after the Seller Indemnitee becomes aware of such Direct
Claim, stating, to the extent known, the nature of such claim in reasonable
detail and indicating the estimated amount, if practicable, but in any event
such notice shall not be given later than forty-five (45) calendar days after
the Seller Indemnitee becomes aware of such Direct Claim, and the Buyer shall
have a period of thirty (30) calendar days from receipt of such notice within
which to respond to such Direct Claim. If the Buyer does not respond within such
thirty (30) calendar day period, the Buyer shall be deemed to have accepted, and
shall be liable for, such claim. If the Buyer rejects such claim, the Seller
Indemnitee will be free to seek enforcement of its right to indemnification
under this Agreement.

 

(d) If the amount of any Buyer Indemnifiable Loss or Seller Indemnifiable Loss,
as the case may be, at any time subsequent to the making of an indemnity payment
in respect thereof, is reduced by recovery, settlement or otherwise under or
pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by, from or against any other entity, the amount of such
reduction, less any costs, expenses or premiums incurred in connection therewith
(together with interest thereon from the date of payment thereof at the publicly
announced prime rate then in effect of The Chase Manhattan Bank) shall promptly
be repaid by the Buyer Indemnitee to the Seller or by the Seller Indemnitee to
the Buyer, as the case may be.

 

Section 9.5 Control of Pending Litigation. The Seller agrees that it shall
continue to control the defense of all pending litigation matters involving the
Company as of the Closing Date. In connection therewith, the Buyer shall cause
the Company to cooperate with the Seller in its efforts to defend, prosecute,
and resolve such litigation.

 

ARTICLE X

GENERAL PROVISIONS

 

Section 10.1 Survival of Obligations. None of the covenants, obligations or
agreements of the parties contained in this Agreement or in any instrument,
certificate, opinion or other writing provided for herein, shall survive the
Closing of this transaction; provided, however, that, notwithstanding the
foregoing, the covenants of the Seller and the Buyer contained in Sections 6.4,
6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.12, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19
and 6.20, the last sentence of Section 6.1 and all of Articles IX and X shall
survive the Closing of this transaction, and the representations and warranties
of the Seller set forth in

 

38



--------------------------------------------------------------------------------

 

Article III and the representations and warranties of the Buyer contained in
Article IV shall survive the Closing until the earlier of the expiration of the
applicable Indemnity Period or the date on which the party making such
representations and warranties is no longer obligated to indemnify the other
party in respect of such representations and warranties, as contemplated by
Article IX.

 

Section 10.2 Amendment and Modification. This Agreement may be amended, modified
and supplemented in any and all respects, but only by a written instrument
signed by each of the parties hereto expressly stating that such instrument is
intended to amend, modify or supplement this Agreement.

 

Section 10.3 Extension; Waiver. Any failure of any of the parties to comply with
any obligation, covenant, agreement or condition herein, and any inaccuracies in
the representations and warranties contained herein or in any document delivered
pursuant hereto, and any time for the performance of any of the obligations or
other acts of a party hereto, may be waived or extended, as the case may be, but
only pursuant to a written instrument signed by all parties entitled to the
benefits thereof; provided, however, that any such waiver or extension of such
obligation, covenant, agreement or condition, or inaccuracy, shall not operate
as a waiver of, or estoppel with respect to, any subsequent failure to comply
therewith. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.

 

Section 10.4 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

 

Section 10.5 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) when delivered personally, (b) when sent
by reputable overnight courier service, or (c) when telecopied (which is
confirmed by copy sent within one business day by a reputable overnight courier
service) to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

(i) If to the Seller, to

 

AquaSource, Inc.

c/o DQE, Inc.

411 Seventh Avenue

Pittsburgh, PA 15219

Attn: General Counsel

Telecopier No.: 412-393-1071

Telephone No.: 412-393-1140

 

39



--------------------------------------------------------------------------------

with a copy to

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, NW

Washington, DC 20005

Attn: Erica Ward, Esq.

Telecopier No.: 202-393-5760

Telephone No.: 202-371-7000

 

and

 

(ii) if to the Buyer, to

 

Fudd & Dudd Acquisition LLC

11100 Brittmoore Park Drive

Houston, TX 77041

Attn: Tommy C. Bussell

Telecopier No: 713-983-3481

Telephone No: 713-983-3471

 

with a copy to

 

Jackson Walker L.L.P.

1401 McKinney, Suite 1900

Houston, TX 77010

Attn: Sabrina A. McTopy

Telecopier No.: 713-752-4221

Telephone No.: 713-752-4265

 

Section 10.6 Entire Agreement; No Third Party Beneficiaries. This Agreement,
including the Schedules attached hereto, and the Confidentiality Agreement (a)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Seller and the Buyer with
respect to the subject matter hereof and thereof and (b) are not intended to
confer any rights or remedies hereunder upon any Person other than the parties
hereto and thereto, Company Indemnified Parties to the extent set forth in
Section 6.4, Buyer Indemnified Parties to the extent set forth in Section 6.15,
Buyer Indemnitees to the extent set forth in Article IX, and Seller Indemnitees
to the extent set forth in Article IX.

 

Section 10.7 Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words

 

40



--------------------------------------------------------------------------------

or phrases, or to replace any invalid, void or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.

 

Section 10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to the principles of conflicts of law thereof.

 

Section 10.9 Venue. EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF TO
THE EXCLUSIVE PERSONAL JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN AND
FOR PITTSBURGH, PA IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT, (B)
AGREES THAT IT SHALL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY
MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND (C) AGREES THAT IT
SHALL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT IN ANY COURT OTHER THAN A
FEDERAL OR STATE COURT SITTING IN AND FOR PITTSBURGH, PA.

 

Section 10.10 Waiver of Jury Trial and Certain Damages. EACH PARTY TO THIS
AGREEMENT WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (A) ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (B) ANY RIGHT IT MAY
HAVE TO RECEIVE DAMAGES FROM THE OTHER PARTY BASED ON ANY THEORY OF LIABILITY
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR PUNITIVE
DAMAGES. The parties agree that the aggregate liability of the Seller arising
out of or relating to this Agreement or the transactions contemplated herein
shall in no event exceed the Purchase Price.

 

Section 10.11 Assignment. Except as specifically provided in Section 6.18,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto (whether by operation of law or otherwise)
without the prior written consent of the other party; provided, however, that
the Seller may assign this Agreement, without the consent of the Buyer, to the
Seller’s successor as a result of a change in control of the Seller, a
consolidation of the Seller with or into another entity, a sale of all or
substantially all of the assets of the Seller, or a merger of the Seller with or
into another entity, in any case whether or not the Seller is the surviving
entity.

 

Section 10.12 Interpretation. When a reference is made in this Agreement to
Articles or Sections, such reference shall be to an Article or Section of this
Agreement, respectively, unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

Section 10.13 No Specific Enforcement. Except with respect to the obligations
set forth in the last sentence of Section 6.1 and all of Sections 6.4, 6.5, 6.6,
6.7, 6.8, 6.9, 6.10,

 

41



--------------------------------------------------------------------------------

6.11, 6.12, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 8.2, 10.1, 10.4, 10.7,
10.8, 10.9, 10.10, 10.11 and all of Article IX the parties agree that in the
event of a breach of this Agreement, the parties shall not be entitled to
specific performance of the terms hereof.

 

Section 10.14 Counterparts; Effect. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

SIGNATURES FOLLOW ON NEXT PAGE

 

42



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Seller and the Buyer has caused this Agreement
to be signed by their respective officers thereunto duly authorized as of the
date first written above.

 

AQUASOURCE, INC.

By:

 

/s/    Frank A. Hofmann         

--------------------------------------------------------------------------------

Name:

 

Frank A. Hoffmann

Title:

 

President

 

FUDD & DUDD ACQUISITION LLC

By All of Its Members:

/s/    Tommy C. Bussell         

--------------------------------------------------------------------------------

Tommy C. Bussell

 

 

/s/    Todd Mueller         

--------------------------------------------------------------------------------

Todd Mueller

 

43